Exhibit 10.13(a)


--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


DATED AS OF JANUARY 31, 2013


AMONG


SMITHFIELD RECEIVABLES FUNDING LLC,
AS BORROWER,


SMITHFIELD FOODS, INC.,
AS SERVICER,


THE LENDERS AND CO-AGENTS FROM TIME TO TIME PARTY HERETO,


AND


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,
AS ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER





--------------------------------------------------------------------------------





 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I.
THE
ADVANCES......................................................................3

Section 1.1.
Credit
Facility.................................................................3

Section 1.2.
Increases.........................................................................4

Section 1.3.
Decreases.......................................................................5

Section 1.4.
Deemed Collections; Borrowing Limit..........................5

Section 1.5.
Payment Requirements..................................................6

Section 1.6.
Advances; Ratable Loans; Funding Mechanics; Liquidity
Fundings.........................................................6

Section 1.7.
Letters of Credit.............................................................6

Section 1.8.
Letters of Credit Fees.....................................................6

ARTICLE II.
PAYMENTS AND COLLECTIONS.........................................7

Section 2.1.
Payments........................................................................7

Section 2.2.
Collections Prior to an Event of Default........................7

Section 2.3.
Collections Following an Event of Default...................8

Section 2.4.
Payment Rescission.......................................................9

ARTICLE III.
CONDUIT FUNDING...............................................................9

Section 3.1.
CP
Costs.........................................................................9

Section 3.2.
Calculation of CP Costs.................................................9

Section 3.3.
CP Costs Payments........................................................9

Section 3.4.
Default Rate...................................................................9

ARTICLE IV.
COMMITTED LENDER FUNDING.......................................9

Section 4.1.
Committed Lender Funding..........................................9

Section 4.2.
Interest Payments.........................................................10

Section 4.3.
Selection and Continuation of Interest Periods............10

Section 4.4.
Committed Lender Interest Rates................................10

Section 4.5.
Suspension of the Adjusted Federal Funds Rate and LIBO
Rate....................................................................11

Section 4.6.
Default Rate.................................................................11

ARTICLE V.
REPRESENTATIONS AND WARRANTIES.........................11

Section 5.1.
Representations and Warranties of the Loan Parties....11


 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 5.2.
Certain Committed Lender Representations and
Warranties....................................................................16

ARTICLE VI.
CONDITIONS OF ADVANCES.............................................16

Section 6.1.
Conditions Precedent to Initial Advance......................16

Section 6.2.
Conditions Precedent to All Advances and L/C Credit
Extensions....................................................................17

ARTICLE VII.
COVENANTS.........................................................................17

Section 7.1.
Affirmative Covenants of the Loan Parties.................17

Section 7.2.
Negative Covenants of the Loan Parties......................27

ARTICLE VIII.
ADMINISTRATION AND COLLECTION............................28

Section 8.1.
Designation of Servicer................................................28

Section 8.2.
Duties of Servicer.........................................................29

Section 8.3.
Collection Notices........................................................30

Section 8.4.
Responsibilities of Borrower........................................31

Section 8.5.
Monthly Reports..........................................................31

Section 8.6.
Servicing Fee...............................................................31

ARTICLE IX.    EVENTS OF
DEFAULT................................................................31
Section 9.1.
Events of Default.........................................................31

Section 9.2.
Remedies......................................................................34

ARTICLE X.
INDEMNIFICATION..............................................................34

Section 10.1.
Indemnities by the Loan Parties...................................34

Section 10.2.
Increased Cost and Reduced Return............................38

Section 10.3.
Other Costs and Expenses............................................39

ARTICLE XI.
THE
AGENTS.........................................................................39

Section 11.1.
Authorization and Action.............................................39

Section 11.2.
Delegation of Duties....................................................40

Section 11.3.
Exculpatory Provisions................................................40

Section 11.4.
Reliance by Agents......................................................41

Section 11.5.
Non-Reliance on Other Agents and Other Lenders.....41

Section 11.6.
Reimbursement and Indemnification...........................42

Section 11.7.
Agents in their Individual Capacities...........................42


 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 11.8.
Conflict Waivers..........................................................42

Section 11.9.
UCC Filings.................................................................42

Section 11.10.
Successor Administrative Agent and Letter of Credit
Issuer............................................................................43

ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS....................................43

Section 12.1.
Assignments.................................................................43

Section 12.2.
Participations................................................................44

Section 12.3.
Register........................................................................45

Section 12.4
Federal Reserve............................................................45

ARTICLE XIII.
SECURITY INTEREST...........................................................45

Section 13.1.
Grant of Security Interest.............................................45

Section 13.2.
Termination after Final Payout Date............................45

ARTICLE XIV.
MISCELLANEOUS................................................................46

Section 14.1.
Waivers and Amendments............................................46

Section 14.2.
Notices.........................................................................47

Section 14.3.
Ratable Payments.........................................................47

Section 14.4.
Protection of Administrative Agent’s Security
Interest..........................................................................48

Section 14.5.
Confidentiality..............................................................48

Section 14.6.
Bankruptcy Petition.....................................................49

Section 14.7.
Limitation of Liability..................................................49

Section 14.8.
CHOICE OF LAW.......................................................50

Section 14.9.
CONSENT TO JURISDICTION.................................50

Section 14.10.
WAIVER OF JURY TRIAL........................................50

Section 14.11.
Integration; Binding Effect; Survival of Terms...........51

Section 14.12.
Counterparts; Severability; Section References...........51

Section 14.13.
Intercreditor Agreement...............................................51








 
iii
 




--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


Exhibit I
Definitions

Exhibit II-A
Form of Borrowing Notice

Exhibit II-B
Form of Reduction Notice

Exhibit III
Places of Business of the Loan Parties and the Performance Guarantor; Locations
of Records; Federal Employer Identification Number(s)

Exhibit IV
Form of Compliance Certificate

Exhibit V
Form of Assignment Agreement

Exhibit VI
Form of Monthly Report

Exhibit VII
Form of Performance Undertaking

Exhibit VIII    Form of Request for Letter of Credit


Schedule A
Commitments

Schedule B
Closing Documents

Schedule C
Lender Supplement




 
i
 




--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of January 31,
2013 is entered into by and among Smithfield Receivables Funding LLC, a Delaware
limited liability company (“Borrower”), Smithfield Foods, Inc., a Virginia
corporation (“Smithfield”), as initial servicer (the “Servicer” together with
Borrower, the “Loan Parties” and each, a “Loan Party”), Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“Rabobank”), in its capacity as administrative agent for the Lenders hereunder
or any successor administrative agent hereunder (the “Administrative Agent”
collectively with the Administrative Agent and Co-Agents, the “Agents”) and in
its capacity as letter of credit issuer hereunder or any successor letter of
credit issuer hereunder (the “Letter of Credit Issuer”), and the Lenders and the
Co-Agents from time to time party hereto, and amends and restates in its
entirety that certain Credit and Security Agreement, dated as of June 9, 2011,
by and among the Loan Parties, Rabobank, as administrative agent and letter of
credit issuer and the Lenders and Co-Agents from time to time party thereto.
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS


WHEREAS, Borrower desires to borrow from the Lenders from time to time, which
borrowings may take the form of an Advance or Letter of Credit Extension.
WHEREAS, subject to the terms and conditions hereof, the Letter of Credit Issuer
shall, at the request of Borrower, issue Letters of Credit.
WHEREAS, subject to the terms and conditions hereof, each Unaffiliated Committed
Lender shall, at the request of Borrower, make its Percentage of such Advance or
L/C Participation Funding.
WHEREAS, the Conduits may, in their absolute and sole discretion, make Advances
or L/C Participation Fundings to Borrower from time to time. In the event that
any Conduit declines to make its Conduit Group’s Percentage of any Advance or
any L/C Participation Funding, the applicable Conduit’s Committed Lender(s)
shall, subject to the terms and conditions hereof, unless Borrower cancels its
Borrowing Notice as to all Lenders, make such Conduit Group’s Percentage of such
Advance or L/C Participation Funding, as applicable.
WHEREAS, Rabobank has been requested and is willing to act as Administrative
Agent on behalf of the Lenders in accordance with the terms hereof.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows.

 

--------------------------------------------------------------------------------




ARTICLE I.
THE ADVANCES
Section 1.1.    Credit Facility.
(a)    Upon the terms and subject to the conditions hereof, from time to time
prior to the Facility Termination Date:
(i)    Borrower may request Advances in an aggregate principal amount at any one
time outstanding not to exceed the lesser of (x) the Aggregate Commitment less
the Letter of Credit Liability and (y) the Borrowing Base (such lesser amount,
the “Borrowing Limit”); and
(ii)    upon receipt of a copy of each Borrowing Notice from Borrower, (A) each
Unaffiliated Committed Lender severally agrees to fund a Loan in an amount equal
to its Percentage of the requested Advance specified in such Borrowing Notice,
and (B) each Co-Agent belonging to a Conduit Group shall determine whether its
Conduit will fund a Loan in an amount equal to its Conduit Group’s Percentage of
the requested Advance specified in such Borrowing Notice. In the event that a
Conduit elects not to make any such Loan to Borrower, the applicable Co-Agent
shall promptly notify the Borrower and, unless Borrower cancels its Borrowing
Notice as to all Lenders, (1) each Unaffiliated Committed Lender severally
agrees to fund a Loan in an amount equal to its Percentage of the requested
Advance, (2) each of such Conduit’s Committed Lenders severally agrees to fund a
Loan in an amount equal to its Pro Rata Share of its Conduit Group’s Percentage
of such Loan and (3) each other Conduit shall fund a Loan in an amount equal to
its Percentage of the required Advance; provided that (I) at no time may the
aggregate principal amount of any Conduit Group’s Loans and Percentage of Letter
of Credit Liability outstanding, exceed the lesser of (x) the aggregate amount
of such Conduit’s Committed Lenders’ Commitments, and (y) such Conduit Group’s
Percentage of the Borrowing Base (such lesser amount, such Conduit Group’s
“Allocation Limit”), and (II) at no time may the aggregate principal amount of
any Unaffiliated Committed Lender’s Loans and Percentage of Letter of Credit
Liability outstanding exceed the lesser of (x) such Unaffiliated Committed
Lender’s Commitment and (y) such Unaffiliated Committed Lender’s Percentage of
the Borrowing Base (such lesser amount, such Unaffiliated Committed Lender’s
“Allocation Limit”).
Each Advance shall be made ratably amongst the Conduit Groups and the
Unaffiliated Committed Lenders, collectively, in accordance with their
respective Percentages. Each of the Advances, and all other Obligations of
Borrower, shall be secured by the Collateral as provided in Article XIII.
Subject to Sections 1.6(d) and (e), it is the intent of the Conduits, but not
the Committed Lenders, to fund all Advances by the issuance of Commercial Paper.
Borrower shall not make a request for more than one (1) Advance, and no more
than one (1) Advance shall occur, during any calendar week.

2



--------------------------------------------------------------------------------




(b)    Borrower may, upon at least thirty (30) Business Days’ notice to the
Co-Agents, terminate in whole or reduce in part, ratably among the Committed
Lenders in accordance with their respective Commitments, the unused portion of
the Aggregate Commitment; provided that each partial reduction of the Aggregate
Commitment shall be in an amount equal to $20,000,000 (or a larger integral
multiple of $1,000,000 if in excess thereof) and shall reduce the Commitments of
the Committed Lenders ratably in accordance with their respective Commitments.
Section 1.2.    Increases. Not later than 2:00 p.m. (New York City time) on the
second (2nd) Business Day prior to a proposed borrowing, Borrower shall provide
the Co-Agents with written notice of each Advance in the form set forth as
Exhibit II-A hereto (each, a “Borrowing Notice”). Each Borrowing Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested increase in Aggregate Principal
(which shall not be less than $5,000,000 or a larger integral multiple of
$100,000) and the Borrowing Date and the requested Interest Rate and Interest
Period for any portion to be funded by any Committed Lender. Upon receipt of a
Borrowing Notice, (a) each Unaffiliated Committed Lender severally agrees to
fund a Loan in an amount equal to its Percentage of the requested Advance
specified in such Borrowing Notice, and (b) each Co-Agent shall determine
whether its Conduit will fund a Loan in an amount equal to its Conduit Group’s
Percentage of the requested Advance specified in such Borrowing Notice. If a
Conduit declines to make its Percentage of a proposed Advance, Borrower may
cancel the Borrowing Notice as to all Lenders or, in the absence of such a
cancellation, the Advance will be made by each Unaffiliated Committed Lender,
each other Conduit and such Conduit’s Committed Lenders. On the date of each
Advance, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each applicable Lender will cause the proceeds of its Loan
comprising a portion of such Advance to be deposited to the Facility Account, in
immediately available funds, no later than 3:00 p.m. (New York City time), an
amount equal to (i) in the case of a Conduit or an Unaffiliated Committed
Lender, its Percentage of the principal amount of the requested Advance or (ii)
in the case of a Conduit’s Committed Lender, each such Committed Lender’s Pro
Rata Share of its Conduit Group’s Percentage of the principal amount of the
requested Advance.
Section 1.3.    Decreases. Except as provided in Section 1.4, Borrower shall
provide the Co-Agents with prior written notice by 2:00 p.m. (New York City
time) of any proposed reduction of Aggregate Principal in the form of Exhibit
II-B hereto in conformity with the Required Notice Period (each, a “Reduction
Notice”). Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Principal shall
occur (which date shall give effect to the applicable Required Notice Period),
and (ii) the amount of Aggregate Principal to be reduced which shall be applied
ratably to the Loans of each of the Lenders in accordance with the principal
amount (if any) thereof (the “Aggregate Reduction”).
Section 1.4.    Deemed Collections; Borrowing Limit.
(a)    If on any day:

3



--------------------------------------------------------------------------------




(i)    the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services (including any In-Transit Collateral
that is returned or not accepted by the relevant Obligor), any cash discount or
any other adjustment by the applicable Originator or any Affiliate thereof, or
(ii)    the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the applicable Obligor thereof
(whether such claim arises out of the same or a related or an unrelated
transaction), or
(iii)    the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or
(iv)    the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than receipt of Collections thereon or such Receivable
becoming a Defaulted Receivable), or
(v)    any of the representations or warranties of Borrower set forth in Section
5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect to any
Receivable,
then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable in the following amounts: (A) in the case of clauses (i)-(iv)
above, in the amount of such reduction or cancellation or the difference between
the actual Outstanding Balance of such Receivable and the amount included with
respect to such Receivable in calculating the then applicable Net Pool Balance,
as applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, effective as of the date on which
the next succeeding Monthly Report is required to be delivered, the Borrowing
Base shall be reduced by the amount of such Deemed Collection.
(b)    Borrower shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the sum of (x) the aggregate outstanding
principal amount of the Loans and (y) the Percentage of Letter of Credit
Liability relating to any Unaffiliated Committed Lender or any Conduit Group
exceeds such Unaffiliated Committed Lender’s or such Conduit Group’s Allocation
Limit, Borrower shall prepay such Loans by wire transfer to the applicable
Co-Agent received not later than 12:00 noon (New York City time) on the next
succeeding Settlement Date in an amount sufficient to eliminate such excess,
together with accrued and unpaid interest on the amount prepaid (as allocated by
the applicable Co-Agent), such that after giving effect to such payment the
Aggregate Principal is less than or equal to the Borrowing Limit and each
Conduit Group’s and each Unaffiliated Committed Lender’s respective Percentage
of the Aggregate Principal is less than or equal to the applicable Allocation
Limit.

4



--------------------------------------------------------------------------------




Section 1.5.    Payment Requirements. All amounts to be paid or deposited by any
Loan Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. For the avoidance of doubt, the delivery
times referenced in the preceding sentence shall only apply to the payment of
amounts due and payable by the Loan Parties. If such amounts are payable to a
Lender they shall be paid to the applicable Payment Account, for the account of
such Lender, until otherwise notified by such Lender. The fees of the Lenders
shall be invoiced and paid on a monthly basis pursuant to Article II hereof. All
computations of CP Costs, Interest at the LIBO Rate, per annum fees calculated
as part of any CP Costs, per annum fees hereunder and per annum fees under the
Fee Letter and the L/C Fee Letter shall be made on the basis of a year of 360
days for the actual number of days elapsed. All computations of Interest at the
Alternate Base Rate, the Adjusted Federal Funds Rate or the Default Rate shall
be made on the basis of a year of 365 days (or 366 days, when appropriate) for
the actual number of days elapsed. If any amount hereunder shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.
Section 1.6.    Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.
(a)    Each Advance hereunder shall be made ratably by the Unaffiliated
Committed Lenders and the Conduit Groups, collectively, in accordance with their
respective Percentages.
(b)    Each Advance hereunder shall consist of one or more Loans made by (i)
each Unaffiliated Committed Lender and (ii) the Conduits and/or the Committed
Lenders in their Conduit Groups.
(c)    Each Lender funding any Loan shall cause the principal amount thereof to
be wire transferred to the Facility Account (or to such other account as may be
specified by Borrower in its Borrowing Notice) in immediately available funds as
soon as possible but in no event later than 3:00 p.m. (New York City time) on
the applicable Borrowing Date.
(d)    While it is the intent of each Conduit (but not of any Committed Lender)
to fund and maintain its Percentage of each requested Advance through the
issuance of Commercial Paper, the parties acknowledge that if any Conduit is
unable, or determines that it is undesirable, to issue Commercial Paper to fund
all or any portion of its Loans, or is unable to repay such Commercial Paper
upon the maturity thereof, such Conduit shall put all or any portion of its
Loans to the Committed Lenders in its Conduit Group at any time pursuant to its
applicable Liquidity Agreement to finance or refinance the necessary portion of
its Loans through a Liquidity Funding to the extent available. The Liquidity
Fundings may be Alternate Base Rate Loans, Adjusted Federal Funds Rate Loans or
LIBO Rate Loans, or a combination thereof, selected by Borrower in accordance
with Article IV and agreed to by the applicable Co-Agent. Regardless of whether
a Liquidity Funding

5



--------------------------------------------------------------------------------




constitutes the direct funding of a Loan, an assignment of a Loan made by a
Conduit or the sale of one or more participations in a Loan made by a Conduit,
each Committed Lender in such Conduit’s Conduit Group participating in a
Liquidity Funding shall have the rights of a “Lender” hereunder with the same
force and effect as if it had directly made a Loan to Borrower in the amount of
its Liquidity Funding.
(e)    Nothing herein shall be deemed to commit any Conduit to make Loans.
Section 1.7.    Letters of Credit.
(a)    Letter of Credit Commitment. (i) Subject to the terms and conditions
hereof: (A) the Letter of Credit Issuer agrees, in reliance upon the agreements
of the Lenders set forth in this Section 1.7: (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars for the
account of the Borrower, in aggregate face amounts that shall be not less than
$100,000 or such lesser amount as shall be acceptable to the Letter of Credit
Issuer, as the Borrower may request, and to amend or extend Letters of Credit
previously issued by it; and (2) to honor drawings under the Letters of Credit;
and (B) the Committed Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that the Borrower may not request, and the Letter of Credit Issuer
shall have no obligation to effect, any L/C Credit Extension unless (1) the
conditions precedent set forth in Section 6.2 are satisfied, and (2) after
giving effect to such L/C Credit Extension the Aggregate Principal will not
exceed the Borrowing Limit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. The form of Letter of Credit
requested by the Borrower shall be in a form reasonably acceptable to the Letter
of Credit Issuer. The Letter of Credit Issuer acknowledges that Letters of
Credit may be issued in favor of one or more beneficiaries notified to the
Borrower by one or more US Originators.
(ii)    The Letter of Credit Issuer shall not issue any Letter of Credit, if:
(A) subject to Section 1.7(b)(iii), the expiry date of such Letter of Credit
would occur later than the close of business on the earlier of (x) the date
twelve months after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter of Credit, so long as such renewal
or extension occurs within three months of such then-current expiration date)
and (y) the Letter of Credit Expiration Date; provided that any Letter of Credit
may provide for the renewal thereof for additional periods not to exceed one
year (which shall in no event extend beyond the Letter of Credit Expiration
Date) under customary “evergreen” provisions; (B) the Letter of

6



--------------------------------------------------------------------------------




Credit Issuer has received written notice from a Co-Agent that an Unmatured
Event of Default or an Event of Default has occurred and is continuing; or (C)
after giving effect to such L/C Credit Extension, the Aggregate Principal would
exceed the Borrowing Limit.
(iii)    The Letter of Credit Issuer shall be under no obligation to issue any
Letter of Credit only if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Letter of Credit Issuer from issuing such Letter of Credit, or any requirement
of law applicable to the Letter of Credit Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Letter of Credit Issuer shall prohibit, or request that
the Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Letter
of Credit Issuer with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the date hereof, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which the Letter of Credit Issuer in good
faith deems material to it; (B) the issuance of such Letter of Credit would
violate any requirement of law or one or more policies of the Letter of Credit
Issuer; (C) such Letter of Credit is to be denominated in a currency other than
Dollars; or (D) a default of any Lender’s obligations hereunder exists or any
Committed Lender does not have a short term debt rating of at least A-1 by S&P
and P-1 by Moody’s, unless the Letter of Credit Issuer has entered into
satisfactory arrangements with the Borrower or such Lender to eliminate the
Letter of Credit Issuer’s risk with respect to such Lender.
(iv)    The Letter of Credit Issuer shall be under no obligation to amend any
Letter of Credit if: (A) the Letter of Credit Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof; or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
(v)    It is understood that the Borrower shall be permitted to request Letters
of Credit hereunder that contain a requirement that the stated amount of the
Letter of Credit be reinstated following a drawing thereunder, and that such
reinstatement of all or any portion of the Letter of Credit shall not be treated
as the issuance of a new Letter of Credit, or an amendment, renewal or extension
of such existing Letter of Credit, for any purpose hereunder or under the L/C
Fee Letter; provided, for the avoidance of doubt, that any such reinstatement
shall be taken into account for purposes of calculating Letter of Credit
Liability.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto
Extension Letters of Credit.

7



--------------------------------------------------------------------------------




(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Letter of Credit Issuer (with
a copy to each Co-Agent) in the form of a Request for Letter of Credit and a
Letter of Credit Application, each appropriately completed and signed by an
Authorized Officer of the Borrower. Such Request for Letter of Credit and Letter
of Credit Application must be received by the Letter of Credit Issuer and each
Agent not later than 11:00 a.m. (New York time) at least five (5) Business Days
prior to the proposed issuance date or date of amendment, as the case may be, or
such later date and time as each Co-Agent and the Letter of Credit Issuer may
agree in a particular instance in their sole discretion. In the case of a
request for an initial issuance of a Letter of Credit, such Request of Letter of
Credit and Letter of Credit Application shall specify in form and detail
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents, if any, to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the Letter of Credit Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, the related Letter of Credit Application shall specify in form
and detail satisfactory to the Letter of Credit Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Letter of Credit Issuer may reasonably require. Additionally, the
Borrower shall furnish to the Letter of Credit Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, as the Letter of Credit Issuer or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the Letter
of Credit Issuer will confirm with each Co-Agent (by telephone or in writing)
that such Co-Agent has received a copy of such Letter of Credit Application from
the Borrower and, if not, the Letter of Credit Issuer will provide such Co-Agent
with a copy thereof. The Letter of Credit Issuer shall also promptly (and in any
event on the same day) notify each Co-Agent (which in turn shall promptly notify
its related Committed Lenders) of the Request for Letter of Credit and Letter of
Credit Application and the terms thereof. Unless the Letter of Credit Issuer has
received written notice from any Co-Agent, the Servicer or the Borrower, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that any applicable condition precedent
contained in Section 6.2 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Letter of Credit Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Letter of Credit Issuer’s usual and customary business practices.

8



--------------------------------------------------------------------------------




(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Letter of Credit Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Letter of Credit Issuer, the
Borrower shall not be required to make a specific request to the Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Letter of Credit Issuer shall not
permit any such extension if: (A) the Letter of Credit Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clauses (i), (ii) or (iii) of Section
1.7(a) or otherwise); or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date from the Administrative Agent that it elects not to
permit such extension, and directing the Letter of Credit Issuer not to permit
such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Letter of Credit Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
(v)    Whenever the Letter of Credit Issuer issues a Letter of Credit, each
Committed Lender shall, automatically and without further action of any kind
upon the effective date of issuance of such Letter of Credit, have irrevocably
(i) agreed to acquire a participation interest therein in an amount equal to the
applicable Percentage of the Letter of Credit Liability attributable to such
Letter of Credit and (ii) committed to make an Advance equal to the applicable
Percentage of the applicable reimbursement amount in the event that such Letter
of Credit is subsequently drawn and such drawn amount shall not have been
reimbursed by the Borrower upon such draw or an Advance with respect to such
unreimbursed draw is not made by such Committed Lender’s related Conduit or a
L/C Participation Funding. In the event that any Letter of Credit expires or is
surrendered to the Letter of Credit Issuer without being drawn (in whole or in
part) then, in such event, the foregoing commitment to make either an Advance or
an L/C Participation Funding with respect to draws under such Letter of Credit
shall expire with respect to such Letter of Credit and the Letter of Credit
Liability shall automatically reduce by the

9



--------------------------------------------------------------------------------




amount of the Letter of Credit which is no longer outstanding. Each Lender shall
share in all rights and obligations resulting therefrom in accordance with such
participation interest, including: (i) the right to receive from the
Administrative Agent its share of any reimbursement of the amount of each draft
drawn under each Letter of Credit, including any interest payable with respect
thereto; (ii) the right to receive its share of the Letter of Credit Fee
described in Section 1.8(a); and (iii) the obligation to reimburse the Letter of
Credit Issuer through an Advance or an L/C Participation Funding hereunder upon
receipt of notice of any payment by the Letter of Credit Issuer.
(c)    Drawings and Reimbursements; Funding of Participation.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Letter of Credit Issuer shall
notify the Borrower and each Co-Agent thereof. Not later than 10:00 a.m. (New
York time) on the date of any payment by the Letter of Credit Issuer (an “Honor
Date”), the Borrower shall reimburse the Letter of Credit Issuer in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
Letter of Credit Issuer by such time, the Letter of Credit Issuer shall promptly
notify each Co-Agent of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of each Lender’s Percentage thereof.
Prior to the Facility Termination Date, and so long as the conditions precedent
set forth in Section 6.2 are satisfied, each such notice by the Letter of Credit
Issuer shall be treated as a Borrowing Notice by the Borrower for an Advance to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount. In
all other cases such notice shall be treated as a request for a L/C
Participation Funding. Any notice given by the Letter of Credit Issuer pursuant
to this Section 1.7(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    If the Letter of Credit Issuer so notifies a Co-Agent prior to 11:30
a.m. (New York time) on any Business Day, such Co-Agent shall make available to
the Administrative Agent, for the account of the Letter of Credit Issuer, the
applicable Percentage of the Unreimbursed Amount by 4:30 p.m. (New York time) on
such Business Day (or a subsequent day specified by the Administrative Agent) in
immediately available funds. If the Letter of Credit Issuer or the
Administrative Agent so notifies a Co-Agent after 11:00 a.m. (New York time) on
any Business Day, such Co-Agent shall make available to the Administrative
Agent, for the account of the Letter of Credit Issuer the applicable Percentage
of the Unreimbursed Amount by 12:00 noon (New York time) on the next Business
Day (or a subsequent day specified by the Administrative Agent) in immediately
available funds. If any amounts have been deposited into a segregated
interest-bearing cash collateral account for the purpose of Cash Collateralizing
the Letter of Credit Liability, the Letter of Credit Issuer shall use such funds
to satisfy any drawings

10



--------------------------------------------------------------------------------




under the Letters of Credit prior to notifying the Co-Agents of the need for an
Advance with respect thereto. Lenders may conclusively rely on the Letter of
Credit Issuer as to the amount due the Administrative Agent by reason of any
draft of a Letter of Credit or due the Letter of Credit Issuer under any Letter
of Credit Application. Each Conduit may (but is not committed to) fund an amount
required to be paid by its Conduit Group under this Section 1.7. If any Conduit
does not fund such amount, each Committed Lender in such Conduit’s Conduit Group
shall fund such amount. Each Unaffiliated Committed Lender shall fund an amount
required to be paid by it under this Section 1.7. For the avoidance of doubt,
each Committed Lender may assign all or part of any L/C Participation Funding to
a Conduit in its Conduit Group at any time.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
an Advance because the conditions set forth in Section 6.2 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
Letter of Credit Issuer an L/C Funding in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Funding shall be due and payable on demand
(together with interest) and shall bear interest at the Alternate Base Rate plus
2.0%. In such event, each Conduit Group’s and Unaffiliated Committed Lender’s
payment to the Administrative Agent for the account of the Letter of Credit
Issuer pursuant to this Section 1.7(c) shall be deemed payment in respect of its
participation in such L/C Funding and shall constitute an L/C Participation
Funding from the applicable Unaffiliated Committed Lenders or the applicable
Lenders in such Conduit Group, as applicable, in satisfaction of its
participation obligation under this Section 1.7.
(iv)    Until each applicable Lender funds its Advance or L/C Participation
Funding pursuant to this Section 1.7(c) to reimburse the Letter of Credit Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Percentage of such amount shall be solely for the account of the Letter
of Credit Issuer.
(v)    Each Committed Lender’s obligation to make L/C Participation Fundings to
reimburse the Letter of Credit Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 1.7(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including: (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Letter of Credit Issuer, the Borrower, or any other Person for any
reason whatsoever; (B) the occurrence or continuance of an Unmatured Event of
Default or an Event of Default; or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of an L/C
Participation Funding shall relieve or otherwise impair the obligation of the
Borrower to reimburse the Letter of Credit Issuer for the amount of any payment
made by the Letter of Credit Issuer under any Letter of Credit, together with
interest as provided herein.

11



--------------------------------------------------------------------------------




(vi)    If any Committed Lender fails to make available to the Administrative
Agent for the account of the Letter of Credit Issuer any amount required to be
paid by such Committed Lender pursuant to the foregoing provisions of this
Section 1.7(c) by the time specified in Section 1.7(c)(ii), the Letter of Credit
Issuer shall be entitled to recover from such Committed Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Letter of Credit Issuer at a rate per annum
equal to the Federal Funds Rate from time to time in effect. A certificate of
the Letter of Credit Issuer submitted to any Committed Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the Letter of Credit Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C
Participation Funding in respect of such payment in accordance with Section
1.7(c), if the Administrative Agent receives for the account of the Letter of
Credit Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Participation Funding was outstanding) in
the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the Letter of Credit Issuer pursuant to Section 1.7(c) or otherwise in respect
of any Letter of Credit Liability is rescinded, set aside or otherwise required
to be returned or paid over to another Person for any reason (including pursuant
to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Committed Lender shall, and each Conduit may (and if a Conduit
does not, the Committed Lenders in its Conduit Group shall), pay to the
Administrative Agent for the account of the Letter of Credit Issuer the Pro Rata
Share (in the case of a Committed Lender) of the related Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The provisions of
this Section 1.7(d)(ii) shall survive the termination of this Agreement.

12



--------------------------------------------------------------------------------




(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
Letter of Credit Issuer for each drawing under each Letter of Credit and to
repay each L/C Funding shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Transaction Document;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Letter of Credit Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the Letter of Credit
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any applicable bankruptcy, insolvency, reorganization,
debt arrangement, dissolution or other similar law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Letter of Credit Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the Letter of
Credit Issuer and its correspondents unless such notice is given as aforesaid.

13



--------------------------------------------------------------------------------




(f)    Role of Letter of Credit Issuer. Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the Letter of Credit Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the Letter of Credit Issuer, any Agent, or any Affiliates, officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates, nor any of the respective correspondents, participants or assignees
of the Letter of Credit Issuer shall be liable to any Lender or any other Person
for: (i) any action taken or omitted in connection herewith at the request or
with the approval of the Required Committed Lenders; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Letter of Credit
Issuer, any Agent, or any Affiliates, officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates, nor any of
the respective correspondents, participants or assignees of the Letter of Credit
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 1.7(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the Letter of Credit Issuer, and the Letter of Credit Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct or gross negligence or the Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Letter of Credit Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent: (A) if the
Letter of Credit Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Funding; or (B) if,
as of the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then-outstanding amount of the Letter of
Credit Liability (determined as of the date of such L/C Funding or the Letter of
Credit Expiration Date, as the case may be). In the event that, notwithstanding
the foregoing, the Borrower fails to Cash Collateralize all or part of the
then-outstanding

14



--------------------------------------------------------------------------------




amount of the Letter of Credit Liability as required pursuant to clause (B) of
the immediately preceding sentence within one (1) Business Day of the Letter of
Credit Expiration Date, each Conduit Group and Unaffiliated Committed Lender
agrees to immediately pay to the Administrative Agent the amount needed to Cash
Collateralize its Percentage of such amount, which amount shall be deemed to be
an L/C Participation Funding for all purposes hereunder. In addition to the
foregoing, the Borrower shall immediately Cash Collateralize the amount (if any)
of any Defaulting Lender’s Percentage of Letter of Credit Liability that is not
reallocated to another Committed Lender pursuant to Section 12.1(c)(ii).
(i)    “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer, as
collateral for the Letter of Credit Liability, cash or deposit account balances
in Dollars pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Letter of Credit Issuer in an amount equal to the
Letter of Credit Liability plus accrued and unpaid interest and fees and
expected future interest and fees with respect thereto. Derivatives of such term
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the Letter of Credit Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, interest bearing deposit accounts at Rabobank or another institution
acceptable to the Administrative Agent (provided that upon the occurrence of an
Unmatured Event of Default or an Event of Default, any such interest accrued to
the date thereof shall be applied as additional compensation to the Letter of
Credit Issuer). Unless otherwise required by law, upon the full and final
payment of the Letter of Credit Liability, or the termination of all outstanding
Letter of Credit Liability due to the expiration of all outstanding Letters of
Credit prior to draws thereon, the Administrative Agent shall return to the
Borrower any amounts remaining in any cash collateral account maintained by it
with respect to the Letter of Credit Liability; provided, however, that, so long
as no Unmatured Event of Default or Event of Default exists, to the extent
individual Letters of Credit expire, the Administrative Agent will return to the
Borrower any amount remaining in the cash collateral account in excess of the
amount required to Cash Collateralize the Letter of Credit Liability in full as
described above.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the Letter of
Credit Issuer and the Borrower, the rules of the ISP shall apply to each Letter
of Credit.
Section 1.8.    Letter of Credit Fees. The Borrower shall pay: (a) to the
Administrative Agent for the account of the Committed Lenders, in consideration
for the issuance of Letters of Credit hereunder, a fee (as defined in the L/C
Fee Letter) per annum on the aggregate available undrawn amount of the
outstanding Letters of Credit (such fee to be allocated among the Lenders in
accordance with their respective Percentages); and (b) to the Letter of Credit
Issuer for its own account the fees specified in the L/C Fee Letter
(collectively, the “Letter of Credit Fees”). The Letter of Credit Fees shall be
payable monthly in arrears on each Settlement Date for the Calculation Period
preceding such Settlement

15



--------------------------------------------------------------------------------




Date, commencing on the first such Settlement Date to occur after the issuance
of any Letter of Credit, and continuing for so long as any Letter of Credit
remains outstanding.
ARTICLE II.    
PAYMENTS AND COLLECTIONS
Section 2.1.    Payments. Borrower hereby promises to pay:
(a)    subject to Section 9.2, the Aggregate Principal on and after the Facility
Termination Date as and when Collections are received;
(b)    the fees set forth in the Fee Letter and the L/C Fee Letter on the dates
specified therein or herein;
(c)    all accrued and unpaid Interest and CP Costs on the Loans on each
Settlement Date applicable thereto;
(d)    all Broken Funding Costs and Indemnified Amounts upon demand; and
(e)    any amounts required to paid by the Borrower pursuant to Section 1.7(g)
to Cash Collateralize Letter of Credit Liability on the dates specified herein.
Section 2.2.    Collections Prior to the Commitment Termination Date. On each
Settlement Date prior to the Commitment Termination Date, the Borrower shall
deposit to each applicable Payment Account, for distribution to the applicable
Lenders, a portion of the Collections received by it during the preceding
Settlement Period (after deduction of the Servicing Fee) equal to the sum of the
following amounts for application to the Obligations in the order specified:
first, ratably to the payment of (i) all accrued and unpaid CP Costs, Interest
and Broken Funding Costs (if any) that are then due and owing and (ii) all
accrued and unpaid fees under the Fee Letter and/or the L/C Fee Letter,
second, if required under Section 1.3 or 1.4, to the ratable reduction of the
outstanding principal of each of the Loans, and
third, for the ratable payment of all other unpaid Obligations of Borrower, if
any, that are then due and owing.
The balance, if any, shall be paid to Borrower or otherwise in accordance with
Borrower’s instructions. Collections applied to the payment of Obligations of
Borrower shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth above in this Section
2.2, shall be shared ratably (within each priority) among the applicable payees
in accordance with the amount of such Obligations owing to each of them in
respect of each such priority.

16



--------------------------------------------------------------------------------




Section 2.3.    Collections Following the Commitment Termination Date. On the
Commitment Termination Date and on each day thereafter, the Borrower (and the
Servicer, to the extent the Servicer comes into possession of Collections on any
such day) shall set aside and hold in trust, for the Secured Parties, all
Collections received on such day. On and after the Commitment Termination Date,
the Borrower shall, on each Settlement Date and on each other Business Day
specified by the Administrative Agent (as directed by any Co-Agent) (after
payment or deduction of any accrued and unpaid Servicing Fee as of such date):
(i) remit to the applicable Payment Account the applicable Percentage of the
amounts set aside and held in trust pursuant to the preceding sentence, and (ii)
apply such amounts to reduce the Obligations of Borrower as follows:
first, to the reimbursement of each Unaffiliated Committed Lender’s or the
applicable Conduit Group’s Percentage of the costs of collection and enforcement
of this Agreement incurred by the Administrative Agent,
second, ratably to the payment of (i) all accrued and unpaid CP Costs, Interest
and Broken Funding Costs (if any), and (ii) all accrued and unpaid fees under
the Fee Letter and/or the L/C Fee Letter,
third, to the ratable reduction of each Unaffiliated Committed Lender’s or each
Conduit Group’s Percentage of the Aggregate Principal,
fourth, for the ratable payment of all other unpaid Obligations of Borrower, and
fifth, after the Final Payout Date, to Borrower.
Collections applied to the payment of Obligations of Borrower shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.
Section 2.4.    Payment Rescission. No payment of any of the Obligations shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Borrower shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Payment Account (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus Interest on such
amount at the Default Rate from the date of any such rescission, return or
refunding.

17



--------------------------------------------------------------------------------




ARTICLE III.    
CONDUIT FUNDING
Section 3.1.    CP Costs. Borrower shall pay CP Costs with respect to the
principal balance of each Conduit’s Loans from time to time outstanding.
Section 3.2.    Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding each Monthly Reporting Date, each Conduit shall calculate
the aggregate amount of CP Costs applicable to its CP Rate Loans for the
Calculation Period then most recently ended and shall notify the Administrative
Agent, who shall promptly notify the Borrower of such aggregate amount, not
later than the 2nd Business Day immediately preceding such Monthly Reporting
Date.
Section 3.3.    CP Costs Payments. (a) With respect to CP Rate Loans made by a
Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to each of the
Co-Agents (for the benefit of its respective Conduit) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the principal associated with
all such CP Rate Loans of such Conduit for the calendar month then most recently
ended and (b) with respect to CP Rate Loans made by a Conduit that is not a
Pooled Fund Conduit, on each Settlement Date, the Borrower shall pay to each of
the Co-Agents (for the benefit of its respective Conduit) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the principal associated
with all such CP Rate Loans of such Conduit, in each case in accordance with
Article II.
Section 3.4.    Default Rate. From and after the occurrence of an Event of
Default, all Loans of the Conduits shall accrue Interest at the Default Rate and
shall cease to be CP Rate Loans.
ARTICLE IV.    
COMMITTED LENDER FUNDING
Section 4.1.    Committed Lender Funding. Prior to the occurrence of an Event of
Default, the outstanding principal balance of each Loan made by an Unaffiliated
Committed Lender and each Liquidity Funding shall accrue interest for each day
during its Interest Period at either the LIBO Rate, the Adjusted Federal Funds
Rate or the Alternate Base Rate in accordance with the terms and conditions
hereof. Until Borrower gives notice to the applicable Co-Agent of another
Interest Rate in accordance with Section 4.4, the initial Interest Rate for any
Loan transferred to the Committed Lenders in its Conduit Group by the applicable
Conduit pursuant to its Liquidity Agreement shall be the Adjusted Federal Funds
Rate (unless the Default Rate is then applicable). If the applicable Committed
Lenders in a Conduit Group acquire by assignment from the applicable Conduit any
Loan pursuant to a Liquidity Agreement, each Loan so assigned shall each be
deemed to have an Interest Period commencing on the date of any such assignment.
Section 4.2.    Interest Payments. On the Settlement Date for each Loan of an
Unaffiliated Committed Lender and each Liquidity Funding, Borrower shall pay to
the

18



--------------------------------------------------------------------------------




applicable Co-Agent (for the benefit of the Committed Lenders in its Conduit
Group) an aggregate amount equal to the accrued and unpaid Interest on each such
Loan or Liquidity Funding in accordance with Article II.
Section 4.3.    Selection and Continuation of Interest Periods.
(a)    Borrower shall from time to time request Interest Periods for the Loans
of each Unaffiliated Committed Lender and the Liquidity Fundings; provided that
if at any time any Loan of such Unaffiliated Committed Lender or Liquidity
Funding is outstanding, Borrower shall always request Interest Periods such that
at least one Interest Period shall end on the date specified in clause (A) of
the definition of Settlement Date; and provided, further, that the decision as
to whether a Conduit will utilize Liquidity Fundings shall reside with the
applicable Co-Agent and not with Borrower.
(b)    Borrower or the applicable Committed Lender (or, if applicable, such
Committed Lender’s Co-Agent), upon notice to and consent by the other received
at least three (3) Business Days prior to the end of an Interest Period (the
“Terminating Tranche”) for any Loan of any Unaffiliated Committed Lender or
Liquidity Funding, may, effective on the last day of the Terminating Tranche:
(i) divide any such Loan or Liquidity Funding into multiple Loans or Liquidity
Fundings, as the case may be, (ii) combine any such Loan of such Unaffiliated
Committed Lender or Liquidity Funding with one or more other Loans of such
Unaffiliated Committed Lender or Liquidity Fundings, as applicable, that have a
Terminating Tranche ending on the same day as such Terminating Tranche or (iii)
combine any such Loan of such Unaffiliated Committed Lender or Liquidity Funding
with a new Loan or Liquidity Funding, as applicable, to be made by the Committed
Lenders on the day such Terminating Tranche ends.
Section 4.4.    Committed Lender Interest Rates. Borrower may select the LIBO
Rate, the Adjusted Federal Funds Rate or the Alternate Base Rate and agreed to
by the related Co-Agent for each Loan of each Unaffiliated Committed Lender and
each Liquidity Funding. Borrower shall by 12:00 noon (New York City time): (i)
at least three (3) Business Days prior to the expiration of any Terminating
Tranche with respect to which the LIBO Rate is being requested as the Interest
Rate and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternate Base Rate or the
Adjusted Federal Funds Rate is being requested as a new Interest Rate, give the
Co-Agent irrevocable notice of the applicable Interest Rate for the Loan or
Liquidity Funding associated with such Terminating Tranche. Until Borrower gives
notice of another Interest Rate, the initial Interest Rate for any Loan
transferred by a Conduit to the Committed Lenders in its Conduit Group pursuant
to its Liquidity Agreement shall be the Adjusted Federal Funds Rate (unless the
Default Rate is then applicable).
Section 4.5.    Suspension of the Adjusted Federal Funds Rate and LIBO Rate.
(a)    If any Committed Lender notifies the Borrower that it has determined that
funding at a LIBO Rate or the Adjusted Federal Funds Rate would violate any
applicable law, rule, regulation, or directive of any Governmental Authority,
whether or not having the

19



--------------------------------------------------------------------------------




force of law, or that (i) deposits of a type and maturity appropriate to
match-fund its Loan or Liquidity Funding at a LIBO Rate are not available or
(ii) a LIBO Rate or the Adjusted Federal Funds Rate does not accurately reflect
the cost of acquiring or maintaining a Loan or Liquidity Funding at such rate,
then such Committed Lender may suspend the availability of such LIBO Rate or the
Adjusted Federal Funds Rate, as the case may be, for such Committed Lender and
require Borrower to select (by notice to the applicable Co-Agent) a different
Interest Rate for such Loan or Liquidity Funding; provided, however, that in no
event may Borrower select the CP Rate for any Loan of a Committed Lender or any
Liquidity Funding.
(b)    If less than all of the Committed Lenders in a Conduit Group give a
notice to Borrower pursuant to Section 4.5(a), each Committed Lender in such
Conduit Group which gave such a notice shall be obliged, at the request of
Borrower, the applicable Conduit or the applicable Co-Agent, to assign all of
its rights and obligations hereunder to (i) another Committed Lender in such
Conduit Group, or (ii) another funding entity nominated by Borrower or, if
applicable, such Committed Lender’s Co-Agent that is an Eligible Assignee
willing to participate in this Agreement through the Scheduled Termination Date
in the place of such notifying Committed Lender; provided that (i) the notifying
Committed Lender receives payment in full, pursuant to an Assignment Agreement,
of all Obligations owing to it (whether due or accrued), and (ii) the
replacement Committed Lender otherwise satisfies the requirements of Section
12.1(b).
Section 4.6.    Default Rate. From and after the occurrence of an Event of
Default, all Loans of any Unaffiliated Committed Lender and all Liquidity
Fundings shall accrue Interest at the Default Rate.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
Section 5.1.    Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants to the Agents and the Lenders, as to
itself, as of the Closing Date, as of the date hereof, as of the date of each
Advance and each L/C Credit Extension and as of each Settlement Date that:
(a)    Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such jurisdiction must maintain a public record showing the
organization to have been organized. Such Loan Party is validly existing and in
good standing under the laws of its state of organization. Such Loan Party is
duly qualified to do business and is in good standing as a foreign entity, and
has and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except, in the case of
Smithfield, where the failure to so qualify or so hold would not reasonably be
expected to have a Material Adverse Effect.

20



--------------------------------------------------------------------------------




(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part. This Agreement and each other Transaction Document to which such Loan
Party is a party have been duly executed and delivered by such Loan Party.
(c)    No Conflict. The execution and delivery by such Loan Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Person or any Governmental Authority is
required for the due execution and delivery by such Loan Party of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.
(e)    Actions, Suits. Except as disclosed in the filings made by the Servicer
with the Securities and Exchange Commission, there are no actions, suits or
proceedings pending, or to the best of such Loan Party’s knowledge, threatened,
against or affecting such Loan Party, or any of its properties, in or before any
court, arbitrator or other body, that would reasonably be expected to have a
Material Adverse Effect. Such Loan Party is not in default with respect to any
order of any court, arbitrator or Governmental Authority.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Loan Party is a party constitute the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by such
Loan Party or any of its Affiliates to the Agents or the Lenders for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such

21



--------------------------------------------------------------------------------




Loan Party or any of its Affiliates to the Agents or the Lenders will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
materially misleading; provided, that with respect to projected financial
information, such Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered.
(h)    Use of Proceeds. Borrower represents and warrants that no proceeds of any
Advance or Letter of Credit hereunder will be used (i) for a purpose that
violates, or would be inconsistent with, (A) Section 7.2(e) of this Agreement or
(B) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.
(i)    Good Title. Borrower represents and warrants that: (i) immediately after
the contribution of the Initial Contributed Assets by SFFC in accordance with
the Receivables Sale Agreement, and immediately after the transfer by each
Originator of the Initial Purchased Assets and each subsequent Receivable under
the Receivables Sale Agreement, Borrower is the legal and beneficial owner of
all of the right, title and interest in the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except an Adverse
Claim in favor of the Administrative Agent for the benefit of the Secured
Parties or an Adverse Claim arising under the Intercreditor Agreement that is
subordinate to the lien of the Administrative Agent created hereby, and (ii)
there have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC or the PPSA (or any comparable law) of all
appropriate jurisdictions to perfect Borrower’s ownership interest in each
Receivable, its Collections and the Related Security.
(j)    Perfection. Borrower represents and warrants that: (i) this Agreement is
effective to create a valid security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, free and clear of any Adverse Claim, except an Adverse Claim
in favor of the Administrative Agent for the benefit of the Secured Parties or
an Adverse Claim arising under the Intercreditor Agreement that is subordinate
to the lien of the Administrative Agent created hereby, and (ii) there have been
or (within 2 Business Days after the date of any Advance) will be duly filed all
financing statements or other similar instruments or documents necessary under
the UCC and the PPSA (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent’s (on behalf of the Secured Parties) first
priority security interest in the Collateral. Each of the Loan Parties
represents and warrants that such Loan Party’s jurisdiction of organization is a
jurisdiction whose law generally requires information concerning the existence
of a nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.

22



--------------------------------------------------------------------------------




(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III.
(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit III to the
Receivables Sale Agreement. While Borrower has granted Servicer access to the
Lock-Boxes and Collection Accounts prior to delivery of a Collection Notice,
Borrower has not granted any Person, other than the Administrative Agent as
contemplated by this Agreement, and the ABL Representative as contemplated by
the Intercreditor Agreement, dominion and control of any Lock-Box or Collection
Account, or the right to take dominion and control of any such Lock-Box or
Collection Account at a future time or upon the occurrence of a future event.
(m)    Material Adverse Effect. (i) The Servicer represents and warrants that
since April 29, 2012, no event has occurred that would have a material adverse
effect on the financial condition or operations of the Servicer or the ability
of the Servicer to perform its obligations under this Agreement, and (ii)
Borrower represents and warrants that since the date of its formation, no event
has occurred that would have a material adverse effect on (A) the financial
condition or operations of Borrower, (B) the ability of Borrower to perform its
obligations under the Transaction Documents, or (C) the collectability of the
Receivables generally or any material portion of the Receivables.
(n)    Names. Borrower represents and warrants that: (i) the name in which
Borrower has executed this Agreement is identical to the name of Borrower as
indicated on the public record of its state of organization which shows Borrower
to have been organized, and (ii) in the past five (5) years, Borrower has not
used any corporate names, trade names or assumed names other than the name in
which it has executed this Agreement.
(o)    Ownership of Borrower. After giving effect to the transactions on the
Closing Date, Smithfield owns, directly or indirectly, 100% of the issued and
outstanding Equity Interest of Borrower, free and clear of any Adverse Claim.
Such Equity Interests are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of
Borrower.

23



--------------------------------------------------------------------------------




(p)    Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q)    Compliance with Law. Such Loan Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrower represents and warrants that each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Loan Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy (other than any change
expressly permitted pursuant to the Receivables Sale Agreement).
(s)    Payments to Applicable Originator. Borrower represents and warrants that:
(i) with respect to each Receivable purchased by Borrower under the Receivables
Sale Agreement, Borrower has given reasonably equivalent value (constituting the
approximate fair market value) to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt,
and (ii) no transfer by any Originator of any Receivable under the Receivables
Sale Agreement is or may be voidable under any section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended, or any of the laws of Canada
or of a province thereof.
(t)    Enforceability of Contracts. Borrower represents and warrants that each
Contract with respect to each Receivable is effective to create, and has created
(or with respect to In-Transit Receivables will create), a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(u)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Monthly Report was an Eligible
Receivable on such date.

24



--------------------------------------------------------------------------------




(v)    Borrowing Limit. Immediately after giving effect to each Advance, each
L/C Credit Extension and each settlement on any Settlement Date hereunder, the
Aggregate Principal is less than or equal to the Borrowing Limit.
(w)    Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
(x)    OFAC. None of the Loan Parties nor any Subsidiary or Affiliate of any
Loan Party (a) is a Sanctioned Person, (b) does business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC or (c) does business in such country or with any
such agency, organization or person, in violation of the economic sanctions of
the United States administered by OFAC.
(y)    Solvency. Immediately after the consummation of the transactions to occur
on the applicable Commencement Date, (a) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the applicable Commencement Date. No Loan Party intends to, and no Loan Party
believes that it or any of its Restricted Subsidiaries (other than Non-Material
Subsidiaries) will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Restricted Subsidiary (whether from anticipated refinancings,
asset sales, capital contributions or otherwise) and the timing of the amounts
of cash to be payable on or in respect of its Debt or the Debt of any such
Restricted Subsidiary.
(z)    Taxes. Each Loan Party and its Restricted Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid all Taxes required to be paid by it except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary has set aside on its books adequate reserves or
(ii) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. The Borrower is and has always been treated
as an entity that is disregarded as separate entity from its owner for U.S.
federal income tax purposes and has not elected under Treasury regulations
Section 301.7701-3(c) to be classified as an association taxable as a
corporation for U.S. federal income tax purposes.
(aa)    ERISA. Except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (a) each Loan Party and
each of their

25



--------------------------------------------------------------------------------




respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and of the Tax Code relating to Plans and the regulations and published
interpretations thereunder, and (b) no ERISA Event has occurred or is reasonably
expected to occur. The minimum funding standards of ERISA and the Tax Code with
respect to each Plan have been satisfied, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.2.    Certain Committed Lender Representations and Warranties. Each
Committed Lender hereby represents and warrants to the Administrative Agent, the
applicable Co-Agent and the applicable Conduit (if any) that:
(a)    Existence and Power. Such Committed Lender is a banking association or a
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all organizational power to perform its obligations hereunder and under its
Liquidity Agreement, if applicable.
(b)    No Conflict. The execution and delivery by such Committed Lender of this
Agreement and its Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by-laws or other
organizational documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement and, if applicable, its Liquidity Agreement have been duly
authorized, executed and delivered by such Committed Lender.
(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution and delivery by such Committed Lender of this Agreement or, if
applicable, its Liquidity Agreement and the performance of its obligations
hereunder or thereunder.
(d)    Binding Effect. Each of this Agreement and, if applicable, its Liquidity
Agreement constitutes the legal, valid and binding obligation of such Committed
Lender enforceable against such Committed Lender in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

26



--------------------------------------------------------------------------------




ARTICLE VI.    
CONDITIONS OF ADVANCES
Section 6.1.    Conditions Precedent to Initial Advance. No Lender shall be
obligated to make any Advance hereunder on the occasion of the initial Advance
nor shall the Letter of Credit Issuer be obligated to issue any Letter of
Credit, nor shall any Lender, the Administrative Agent or any other party hereto
be obligated to take, fulfill or perform any other action hereunder, until all
of the following conditions, after giving effect to the proposed Advance or
Letter of Credit Extension, in each case, have been satisfied, in the sole
discretion of the Administrative Agent:
(a)    Each Transaction Document shall have been duly executed by, and delivered
to, the parties hereto and thereto and the Administrative Agent shall have
received such other documents, instruments, agreements and legal opinions as the
Administrative Agent shall request in connection with the transactions
contemplated by this Agreement, including all those documents listed on Schedule
A to the Receivables Sale Agreement and those documents listed on Schedule B to
this Agreement, each in form and substance satisfactory to the Administrative
Agent;
(b)    The Borrower shall have paid all fees required to be paid by it,
including all fees required hereunder, and shall have reimbursed each Lender and
each Agent for all fees, costs and expenses of closing the transaction
contemplated hereunder and under the other Transaction Documents, including the
attorney fees and any other legal and document preparation costs incurred by any
Lender and/or any Agent pursuant to the terms of this Agreement, the L/C Fee
Letter and the Fee Letter;
(c)    the applicable Commencement Date shall have occurred; and
(d)    the Rating Agency Condition shall have been satisfied.
Section 6.2.    Conditions Precedent to All Advances and L/C Credit Extensions.
Each Advance (including the initial Advance), each L/C Credit Extension and each
rollover or continuation of the foregoing shall be subject to the further
conditions precedent that (a) the Servicer shall have delivered to the Agents on
or prior to the date thereof, in form and substance satisfactory to the Agents,
all Monthly Reports as and when due under Section 8.5; (b) the Facility
Termination Date shall not have occurred; (c) the Borrower shall have delivered
the Borrowing Notice in accordance with Section 1.2 or the Request for Letter of
Credit in accordance with Section 1.7; (d) the Agents shall have received such
other approvals, opinions or documents as it may reasonably request; and (e) on
the date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance or L/C Credit Extension (or such
Settlement Date, as the case may be) as though made on and as of such date;

27



--------------------------------------------------------------------------------




(ii)    no event has occurred and is continuing, or would result from such
Advance or L/C Credit Extension (or the continuation thereof), that will
constitute (A) an Event of Default or (B) an Unmatured Event of Default; and
(iii)    after giving effect to such Advance or L/C Credit Extension (or the
continuation thereof), the Aggregate Principal will not exceed the Borrowing
Limit.
ARTICLE VII.    
COVENANTS
Section 7.1.    Affirmative Covenants of the Loan Parties. Until the Final
Payout Date, each Loan Party hereby covenants, as to itself, as set forth below:
(a)    Financial Reporting. Such Loan Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agents:
(i)    Annual Reporting. Within 90 days after the end of each fiscal year of
Servicer or Borrower, as applicable, Servicer’s and Borrower’s audited
consolidated balance sheet and audited consolidated condensed statements of
income, stockholders' equity and cash flows as of the end of and for such year,
and related notes thereto, setting forth in each case in comparative form the
corresponding figures for (or, in the case of the balance sheet, as of the end
of) the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Servicer and its consolidated
Subsidiaries or Borrower, as applicable, on a consolidated basis in accordance
with GAAP consistently applied.
(ii)    Quarterly Reporting. Within 45 days after the end of each of the first
three (3) fiscal quarters of each fiscal year of Servicer, Servicer’s unaudited
consolidated balance sheet and unaudited consolidated condensed statements of
income and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
the Financial Officer of Servicer as presenting fairly in all material respects
the financial condition and results of operations of Servicer and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

28



--------------------------------------------------------------------------------




(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv)    SEC Filings. Promptly after the same become publicly available, copies
of all reports on Form 10-K, Form 10-Q and Form 8-K and all proxy statements
filed by any Loan Party with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by such Loan Party to the holders of its Equity
Interests generally, as the case may be.
(v)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.
(vi)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would pursuant to the Receivables Sale Agreement
require the consent of the Agent, requesting the Agents’ consent thereto.
(vii)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Loan Party as any Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent and the Lenders under or as contemplated by this Agreement.
(b)    Notices. Such Loan Party will notify the Agents in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
(i)    Events of Default or Unmatured Events of Default. The occurrence of each
Event of Default and each Unmatured Event of Default, by a statement of an
Authorized Officer of such Loan Party.
(ii)    Termination Date. The occurrence of the Termination Date under the
Receivables Sale Agreement.
(iii)    Notices under Receivables Sale Agreement. Copies of all notices
delivered under the Receivables Sale Agreement.

29



--------------------------------------------------------------------------------




(iv)    Downgrade of Performance Guarantor. Any downgrade in the rating of any
Debt of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected
and the nature of such change.
(v)    Material Events. (i) With respect to Borrower, the occurrence of any
other event or condition that has had, or would reasonably be expected to have,
a Material Adverse Effect and (ii) with respect to Servicer, a copy of each
notice delivered pursuant to Section 5.02 of the Parent Credit Agreement as and
when such notice is delivered thereunder.
(vi)    Independent Director. The decision to appoint a new director of the
Borrower as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) Business Days prior to the effective
date of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”
(vii)    ERISA. Promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Loan Parties or any of the ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or the ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Borrower
shall provide copies of such documents and notices promptly to the
Administrative Agent after receipt thereof, and further provided that the rights
granted to the Administrative Agent in this section shall be exercised not more
than once during a 12-month period.
(c)    Compliance with Laws and Preservation of Corporate Existence. Such Loan
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify would not reasonably be
expected to have a Material Adverse Effect.
(d)    Audits. Such Loan Party will furnish to each of the Co-Agents from time
to time such information with respect to it and the Receivables such Co-Agent
may reasonably request. Such Loan Party will, from time to time during regular
business hours as requested by any Co-Agent upon reasonable notice and at the
sole cost of such Loan Party, permit such Co-Agent, or their agents or
representatives (and shall cause each Originator to permit such Co-Agent or
their agents or representatives): (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Collateral, including, without limitation, the related
Contracts, and

30



--------------------------------------------------------------------------------




(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Collateral or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts and, in each case, with any of the officers or employees of
Borrower or the Servicer having knowledge of such matters (each of the foregoing
examinations and visits, a “Review”); provided, however, that, so long as no
Event of Default has occurred and is continuing, the Loan Parties shall only be
responsible for the costs and expenses of one (1) Review in any one calendar
year.
(e)    Keeping and Marking of Records and Books.
(i)    The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agents notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
(ii)    Such Loan Party will (and the Servicer will cause each Originator to):
(A) on or prior to the Closing Date, mark its master data processing records and
other books and records relating to the Loans with a legend, acceptable to the
Agents, describing the Administrative Agent’s security interest in the
Collateral and (B) upon the request of the Agents following the occurrence of an
Event of Default: (x) mark each Contract with a legend describing the
Administrative Agent’s security interest and (y) deliver to the Administrative
Agent all Contracts (including, without limitation, all multiple originals of
any such Contract constituting an instrument, a certificated security or chattel
paper) relating to the Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such Loan
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract.
(g)    Maintenance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement and the Performance Undertaking,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement or the Performance Undertaking, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or the
Performance Undertaking or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agents.

31



--------------------------------------------------------------------------------




Borrower will, and will require each Originator to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to Borrower under the Receivables Sale Agreement and the Performance
Undertaking. Borrower will take all actions to perfect and enforce its rights
and interests (and the rights and interests of the Agents and the Lenders as
assignees of Borrower) under the Receivables Sale Agreement as any of the Agents
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Receivables Sale Agreement.
(h)    Ownership. Borrower will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Collateral
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Secured Parties) including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC and the PPSA (or any comparable law) of all
appropriate jurisdictions to perfect Borrower’s interest in such Collateral and
such other action to perfect, protect or more fully evidence the interest of
Borrower therein as any of the Agents may reasonably request, and (ii) establish
and maintain, in favor of the Administrative Agent, for the benefit of the
Secured Parties, a valid and perfected first priority security interest in all
Collateral, free and clear of any Adverse Claims, including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC and the PPSA (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Secured Parties) security interest in the Collateral and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
for the benefit of the Secured Parties as any of the Agents may reasonably
request.
(i)    Lenders’ Reliance. Borrower acknowledges that the Agents and the Lenders
are entering into the transactions contemplated by this Agreement in reliance
upon Borrower’s identity as a legal entity that is separate from each
Originator. Therefore, from and after the date of execution and delivery of this
Agreement, Borrower shall take all reasonable steps, including, without
limitation, all steps that any Agent or any Lender may from time to time
reasonably request, to maintain Borrower’s identity as a separate legal entity
and to make it manifest to third parties that Borrower is an entity with assets
and liabilities distinct from those of each Originator and any Affiliates
thereof (other than Borrower) and not just a division of any Originator or any
such Affiliate. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, Borrower will:
(i)    maintain books, financial records and bank accounts in a manner so that
it will not be difficult or costly to segregate, ascertain and otherwise
identify the assets and liabilities of Borrower;

32



--------------------------------------------------------------------------------




(ii)    not commingle any of its assets, funds, liabilities or business
functions with the assets, funds, liabilities or business functions of any other
person or entity except for payments that may be received in any Lock-Box prior
to 30 days after the date of this Agreement;
(iii)    observe all appropriate limited liability company procedures and
formalities;
(iv)    pay its own liabilities, losses and expenses only out of its own funds;
(v)    maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles, consistently applied,
showing its assets and liabilities separate and distinct from those of any other
person or entity;
(vi)    pay or bear the cost (or if such statements are consolidated, the
pro-rata cost) of the preparation of its financial statements, and have such
financial statements audited by a certified public accounting firm that is not
affiliated with Borrower or its Affiliates;
(vii)    not guarantee or become obligated for the debts or obligations of any
other entity or person;
(viii)    not hold out its credit as being available to satisfy the debts or
obligations of any other person or entity;
(ix)    hold itself out as an entity separate and distinct from any other person
or entity (including its Affiliates);
(x)    correct any known misunderstanding regarding its separate identity;
(xi)    use separate stationery, invoices, checks and the like bearing its own
name;
(xii)    compensate all consultants, independent contractors and agents from its
own funds for services provided to it by such consultants, independent
contractors and agents;
(xiii)    to the extent that Borrower and any of its Affiliates occupy any
premises in the same location, allocate fairly, appropriately and nonarbitrarily
any rent and overhead expenses among and between such entities with the result
that the Borrower bears its fair share of all such rent and expenses;
(xiv)    to the extent that Borrower and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and

33



--------------------------------------------------------------------------------




expenses related to providing benefits to such officers between or among such
entities, with the result that the Borrower will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;
(xv)    to the extent that Borrower and any of its Affiliates jointly contract
or do business with vendors or service providers or share overhead expenses,
allocate fairly, appropriately and nonarbitrarily any costs and expenses
incurred in so doing between or among such entities, with the result that the
Borrower bears its fair share of all such costs and expenses;
(xvi)    to the extent Borrower contracts or does business with vendors or
service providers where the goods or services are wholly or partially for the
benefit of its Affiliates, allocate fairly, appropriately and nonarbitrarily any
costs incurred in so doing to the entity for whose benefit such goods or
services are provided, with the result that the Borrower bears its fair share of
all such costs;
(xvii)    not make any loans to any person or entity (other than such
intercompany loans between Borrower and each Originator contemplated by this
Agreement) or buy or hold any indebtedness issued by any other person or entity
(except for cash and investment-grade securities);
(xviii)    conduct its own business in its own name;
(xix)    hold all of its assets in its own name;
(xx)    maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;
(xxi)    not pledge its assets for the benefit of any other Person;
(xxii)    not identify itself as a division or department of any other entity;
(xxiii)    maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;
(xxiv)    conduct transactions between Borrower and third parties in the name of
Borrower and as an entity separate and independent from each of its Affiliates;
(xxv)    cause representatives and agents of Borrower to hold themselves out to
third parties as being representatives or agents, as the case may be, of
Borrower;

34



--------------------------------------------------------------------------------




(xxvi)    not enter into or be a party to, any transaction with its members or
Affiliates except in the ordinary course of its business and on terms which are
intrinsically fair and are substantially similar to those which would be
obtained in a comparable arm’s-length transaction with an unrelated third party;
(xxvii)    not acquire or assume the obligations or acquire the securities of
its Affiliates or owners, including partners of its Affiliates; provided,
however, that notwithstanding the foregoing, Borrower is authorized to engage in
and consummate each of the transactions contemplated by each Transaction
Document and Borrower is authorized to perform its obligations under each
Transaction Document;
(xxviii)    maintain its limited liability company status in conformity with
this Agreement, such that (A) it does not amend, restate, supplement or
otherwise modify its Certificate of Formation or Limited Liability Company
Agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement; and (B) its corporate charter
requires that the Board of Directors of the Borrower shall at all times include
at least one “Independent Director” as such term is defined herein.
(xxix)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and
(xxx)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Hogan Lovells US LLP,
as counsel for Borrower, in connection with the closing or initial Advance under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.
(j)    Collections. Such Loan Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect; provided,
that amounts received in respect of any Excluded Receivables shall not be
deposited in any Lock-Box or Collection Account. In the event any payments
relating to the Collateral are remitted directly to Borrower or any Affiliate of
Borrower, Borrower will remit (or will cause all such payments to be remitted)
directly to a Collection Bank and deposit into a Collection Account within two
(2) Business Days following receipt thereof, and, at all times prior to such
remittance, Borrower will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents and the
Lenders. Borrower will maintain exclusive ownership,

35



--------------------------------------------------------------------------------




dominion and control (subject to the terms of this Agreement) of each Lock-Box
and Collection Account and shall not grant the right to take dominion and
control of any Lock-Box or Collection Account at a future time or upon the
occurrence of a future event to any Person, except to the Administrative Agent
as contemplated by this Agreement and to the ABL Representative as contemplated
by the Intercreditor Agreement, and except for access granted to Servicer prior
to delivery of Collection Notices.
(k)    Taxes. Such Loan Party will file all Tax returns and reports required by
law to be filed by it and will promptly pay all Taxes and governmental charges
at any time owing, except any such Taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any and all present and future stamp,
documentary, and other similar Taxes and governmental charges payable in
connection with the Receivables, and hold each of the Indemnified Parties
harmless from and against any and all liabilities (including penalties, interest
and expenses) with respect to or resulting from any delay or omission to pay
such Taxes and governmental charges.
(l)    Payment to Applicable Originator. With respect to any Receivable
purchased by Borrower from any Originator, such sale shall be effected under,
and in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to such Originator in respect of the purchase price for such
Receivable.
(m)    Amendment of Parent Credit Agreement. Borrower or Servicer shall provide
written notice to the Administrative Agent of any proposed amendment to the
Parent Credit Agreement that would alter the definitions of “Applicable
Percentage” or “Leverage Ratio” contained therein or that would alter in any way
the manner in which “Applicable Percentage” or “Leverage Ratio” are determined
under the Parent Credit Agreement, in each case, not later than five Business
Days prior to the effectiveness of any such amendment.
(n)    Notice of Leverage Ratio. On each Interest Determination Date (as defined
in the Parent Credit Agreement, as in effect on the Closing Date), the Servicer
shall provide to the Administrative Agent written notice of the “Leverage Ratio”
as calculated pursuant to the terms of the Parent Credit Agreement, as in effect
on the Closing Date.
Section 7.2.    Negative Covenants of the Loan Parties. Until the Final Payout
Date, each Loan Party hereby covenants, as to itself, that:
(a)    Name Change, Offices and Records. Such Loan Party will not change its
name, identity or structure (within the meaning of any applicable enactment of
the UCC) or jurisdiction of organization, unless it shall have: (i) given the
Agents at least ten (10) Business Days’ prior written notice thereof and (ii)
delivered to the Administrative Agent all financing statements, instruments and
other documents requested by any Agent in connection with such change or
relocation.

36



--------------------------------------------------------------------------------




(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 8.2(b), such Loan Party will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Loan
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy (other than any change expressly permitted by the
Receivables Sale Agreement). Except as provided in Section 8.2(d), the Servicer
will not, and will not permit any Originator to, extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
(d)    Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.
(e)    Use of Proceeds. Borrower will not use the proceeds of the Advances for
any purpose other than (i) paying for Receivables and Related Security under and
in accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) paying its ordinary and necessary
operating expenses when and as due, and (iii) making Restricted Junior Payments
to the extent permitted under this Agreement.
(f)    Termination Date Determination. Borrower will not designate the
Termination Date, or send any written notice to any Originator in respect
thereof, without the prior written consent of the Agents, except with respect to
the occurrence of a Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.

37



--------------------------------------------------------------------------------




(g)    Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).
(h)    Borrower Debt. Borrower will not incur or permit to exist any Debt or
liability on account of deposits except: (i) the Obligations, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.
(i)    Merger; Consolidation. Subject to the limitations of Section 7.1(i), no
Loan Party will, nor will it permit any of its Restricted Subsidiaries to, merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing:
(i)    any Subsidiary (other than the Borrower) may merge or amalgamate with the
Servicer in a transaction in which the Servicer is the surviving entity pursuant
to documentation reasonably satisfactory to the Administrative Agent;
(ii)    any other Person (other than the Borrower) may merge into or amalgamate
with the Servicer in a transaction in which the Servicer is the surviving
corporation, or, concurrently with the consummation of such transaction, the
surviving entity becomes the Servicer;
(iii)    any non-Loan Party may merge into or amalgamate with any other non-Loan
Party;
(iv)    any Restricted Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Servicer or another Restricted Subsidiary; provided that if
any such transferor is a Loan Party, such transferee shall be a Loan Party;
(v)    any Restricted Subsidiary may liquidate or dissolve if the Servicer
determines in good faith that such liquidation or dissolution is in the best
interests of the Servicer and is not materially disadvantageous to the Lenders;
and
(vi)    the Servicer or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets (including for the avoidance of doubt any
Excluded Receivable) in any manner expressly permitted by any Transaction
Document or if permitted under Section 6.04 or Section 6.05 of the Parent Credit
Agreement;

38



--------------------------------------------------------------------------------




provided, that any such merger or amalgamation that would otherwise be permitted
by this Section 7.2(i) involving a Person that is not a wholly-owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04 of the Parent Credit Agreement.
(j)    Excluded Originators. The Borrower shall not designate any Originator as
an Excluded Originator pursuant to Section 1.8 of the Receivables Sale Agreement
unless and until (i) the Servicer shall have prepared and forwarded to the
Administrative Agent and the Lenders a restated Monthly Report for each of the
twelve (12) prior Monthly Reporting Dates occurring since the date hereof, which
such restated Monthly Report shall be prepared on the basis of the exclusion
from the Collateral of the Receivables relating to such Originator and (ii) the
Administrative Agent shall have provided its prior written consent to such
designation; provided, however, that neither restated Monthly Reports nor
consent of the Administrative Agent shall be required in the case of an
Originator that has originated Receivables with an aggregate Outstanding Balance
as of the related Effective Date that is less than 2.5% of Outstanding Balance
of all Receivables as of the related Effective Date. Any restated Monthly Report
provided pursuant to this Section 7.2(j) shall be subject to the representations
and warranties contained in Section 5.1(g).
ARTICLE VIII.    
ADMINISTRATION AND COLLECTION
Section 8.1.    Designation of Servicer.
(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Smithfield is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence of an Event of Default, the
Administrative Agent, at the direction of the Required Committed Lenders, may at
any time designate as Servicer any Person domiciled in the United States to
succeed Smithfield or any successor Servicer; provided that the Rating Agency
Condition (if applicable) is satisfied.
(b)    Smithfield may at any time and from time to time delegate any or all of
its duties and obligations as Servicer hereunder to one or more Persons
domiciled in the United States. Notwithstanding the foregoing, so long as
Smithfield remains the Servicer hereunder: (i) Smithfield shall be and remain
liable to the Agents and the Lenders for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agents and
the Lenders shall be entitled to deal exclusively with Smithfield in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder. Notwithstanding the foregoing, any Person delegated with the
servicing, administration and collection of Receivables originated by the
Canadian Originator shall not be conferred with any power to enter into
contracts or other agreements in the name of the Servicer or the Borrower. To
the extent any delegated servicing responsibilities require entering into
contracts or other agreements in the name of the Borrower, such responsibility
shall only be fulfilled upon the specific approval of the Borrower.

39



--------------------------------------------------------------------------------




Section 8.2.    Duties of Servicer.
(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b)    The Servicer will instruct (i) all Obligors in respect of Receivables
other than Excluded Receivables to pay all Collections directly to a Lock-Box or
Collection Account and (ii) all Obligors in respect of Excluded Receivables to
pay all Collections to a designated account that is not a Lock-Box or Collection
Account. The Servicer shall effect a Collection Account Agreement with each bank
party to a Collection Account at any time. In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances. From and after the date the Administrative Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Administrative
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Administrative Agent and,
at all times thereafter, Borrower and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.
(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of any Agent, segregate, in a manner acceptable to the Agents,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Borrower
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.
(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Event of Default, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or

40



--------------------------------------------------------------------------------




settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.
(e)    The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Event of Default, deliver or make available
to the Administrative Agent all such Records, at a place selected by the
Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Borrower any cash collections or other cash
proceeds received with respect to Debt not constituting Receivables or proceeds
of Collateral. The Servicer shall, from time to time at the request of any
Lender, furnish to the Lenders (promptly after any such request) a calculation
of the amounts set aside for the Lenders pursuant to Article II.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
(g)    All activities undertaken by the Servicer in such capacity hereunder in
relation to Receivables sold by the Canadian Originator, including by any Person
acting on its behalf or to whom the Servicer has delegated responsibility, shall
take place in all material respects outside of Canada.
Section 8.3.    Collection Notices. The Administrative Agent is authorized at
any time after the occurrence of an Event of Default to date and to deliver to
the Collection Banks the Collection Notices. Borrower hereby transfers to the
Administrative Agent for the benefit of the Secured Parties, the exclusive
ownership and control of each Lock-Box and Collection Account; provided,
however, that Borrower shall retain the right to direct the disposition of funds
from each of the Collection Accounts until the Administrative Agent (at the
direction of any Co-Agent) delivers the applicable Collection Notice. In case
any authorized signatory of Borrower whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Borrower hereby authorizes the Administrative Agent, and
agrees that the Administrative Agent shall be entitled (i) at any time after
delivery of the Collection Notices, to endorse Borrower’s name on checks and
other instruments representing Collections, (ii) at any time after the
occurrence of an Event of Default, to enforce the Receivables, the related
Contracts and the Related Security, and (iii) at any time after the occurrence
of an Event of Default, to take such action as shall be necessary or desirable
to cause all cash, checks and other instruments constituting Collections of
Receivables to come into the possession of the Administrative Agent rather than
Borrower.

41



--------------------------------------------------------------------------------




Section 8.4.    Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent on behalf of the
Secured Parties of their rights hereunder shall not release the Servicer, any
Originator or Borrower from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Borrower.
Moreover, the ultimate responsibility for the servicing of the Receivables shall
be borne by Borrower.
Section 8.5.    Monthly Reports. The Servicer shall prepare and forward to the
Lenders (i) on each Monthly Reporting Date, a Monthly Report in substantially
the form of Exhibit VI hereto and an electronic file of the data contained
therein, and (ii) at such times as any Co-Agent shall reasonably request, a
listing by Obligor of all Receivables together with an aging of such
Receivables. After a Ratings Trigger Event, the Servicer shall prepare and
forward to the Lenders on a weekly basis, a report that is acceptable in form
and substance to the Administrative Agent. On and after the date on which any
Receivable is designated an Excluded Receivable under the Receivables Sale
Agreement, each Monthly Report shall exclude any such Excluded Receivables. On
and after the date on which any Originator is designated an Excluded Originator
under the Receivables Sale Agreement, each Monthly Report shall exclude any such
Excluded Originator.
Section 8.6.    Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, Borrower shall pay the Servicer the Servicing Fee,
which fee shall be paid from Collections in arrears on each Settlement Date in
accordance with Sections 2.2 and 2.3 herein.
ARTICLE IX.    
EVENTS OF DEFAULT
Section 9.1.    Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
(a)    any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for two consecutive Business Days.
(b)    any representation, warranty, certification or statement made by
Performance Guarantor or any Loan Party in any Transaction Document to which it
is a party or in any other document delivered pursuant thereto shall prove to
have been materially incorrect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty that itself contains a materiality
threshold.

42



--------------------------------------------------------------------------------




(c)    any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.
(d)    any Loan Party or Performance Guarantor shall fail to perform or observe
any other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 15 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents.
(e)    failure of Borrower to pay any Debt (other than the Obligations) when due
or the default by Borrower in the performance of any term, provision or
condition contained in any agreement under which any such Debt was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Debt to cause, such Debt to become due prior to its stated maturity; or any
such Debt of Borrower shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.
(f)    failure of Performance Guarantor or the Servicer or any of their
respective Subsidiaries (other than the Borrower, any Non-Material Subsidiary
and any Unrestricted Subsidiary) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.
(g)    a regulatory, tax or accounting body has ordered that the activities of
the Borrower or any Affiliate of the Borrower contemplated hereby be terminated
or, as a result of any other event or circumstance, the activities of the
Borrower or any Affiliate of the Borrower contemplated hereby may reasonably be
expected to cause the Borrower or any of its respective Affiliates to suffer
materially adverse regulatory, accounting or tax consequences.
(h)    any Person who does not satisfy the requirements of an “Independent
Director” shall be appointed as an independent director of the Borrower.
(i)    any change in the Credit and Collection Policy prohibited by Section
7.2(c) occurs, without the prior written consent of the Administrative Agent.
(j)    an Event of Bankruptcy shall occur with respect to Performance Guarantor,
any Originator or any Loan Party.
(k)    as at the end of any Calculation Period:
(i)    the three-month rolling average Delinquency Ratio shall exceed three
percent (3)%,
(ii)    the three-month rolling average Default Ratio shall exceed one percent
(1)%,

43



--------------------------------------------------------------------------------




(iii)    the three-month rolling average Dilution Ratio shall exceed five
percent (5)%, or
(iv)    Days Sales Outstanding shall exceed 35 days.
(l)    a Change of Control shall occur or the Borrower shall enter into any
merger.
(m)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not adequately covered by insurance as to
which the insurer has not denied or contested coverage) shall be rendered
against the Performance Guarantor, any Subsidiary of Performance Guarantor
(other than any Unrestricted Subsidiary), any Loan Party, any Subsidiary of a
Loan Party (other than any Unrestricted Subsidiary) or any combination thereof
and the same shall remain unpaid or undischarged for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Performance Guarantor, any Subsidiary of Performance Guarantor, any Loan Party
or any Subsidiary of any Loan Party (other than any Unrestricted Subsidiary) to
enforce any such judgment, or the Performance Guarantor, any Subsidiary of
Performance Guarantor (other than any Unrestricted Subsidiary), any Loan Party
or any Subsidiary of any Loan Party (other than any Unrestricted Subsidiary)
shall fail within 45 days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued.
(n)    (i) The “Termination Date” shall occur under the Receivables Sale
Agreement as to any Originator or any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Borrower under the Receivables Sale
Agreement or (ii) (x) an “Event of Default” (as such term is defined in the
Parent Credit Agreement) shall have occurred and be continuing under the Parent
Credit Agreement and (y) to the extent that the Administrative Agent is also a
party to the Parent Credit Agreement, such Event of Default has not been waived
or cured in accordance with the terms of the Parent Credit Agreement.
(o)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.
(p)    The Aggregate Principal shall exceed the Borrowing Limit for 2
consecutive Business Days.

44



--------------------------------------------------------------------------------




(q)    The Performance Undertaking shall cease to be effective or to be the
legally valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of any of its
obligations thereunder.
(r)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within fifteen (15) days, or the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the Collateral.
(s)    ERISA. (23) an ERISA Event shall have occurred or (23) such other event
or condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) and (ii) such event or condition, when taken together with all other
such events or conditions, if any, that have occurred, is reasonably likely to
result in a Material Adverse Effect;
(t)    Any event shall occur which (i) materially and adversely impairs the
ability of the Originators to originate Receivables of a credit quality that is,
on average, at least equal to the average credit quality of the Receivables sold
or contributed to Borrower on the date of this Agreement or (ii) has, or would
be reasonably expected to have, a Material Adverse Effect.
(u)    A Subordinated Lender shall fail to make any Subordinated Loan under the
applicable subordinated loan agreement following the Borrower’s request
therefor.
(v)    Any Collection Account fails to be subject to a Collection Account
Agreement at any time.
Section 9.2.    Remedies. Upon the occurrence of an Event of Default: (i) the
Administrative Agent, upon the direction of the Required Committed Lenders,
shall replace the Person then acting as Servicer, (ii) the Administrative Agent
may (and, upon direction of the Required Committed Lenders, the Administrative
Agent shall) declare the Commitment Termination Date to have occurred, whereupon
the Aggregate Commitment shall immediately terminate and the Commitment
Termination Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that upon the occurrence of an Event of Default described in
Section 9.1(j), the Commitment Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Loan Party, (iii) the Administrative Agent may (and,
upon the direction of the Required Committed Lenders, shall) deliver the
Collection Notices to the Collection Banks, (iv) the Administrative Agent may
(and, upon the direction of the Required Committed Lenders, shall) exercise all
rights and remedies of a secured party upon default under the UCC and the PPSA
and other applicable laws, and (v) the Administrative Agent may (and, upon the
direction of the Required Committed Lenders, shall) notify Obligors of the
Administrative Agent’s security interest in the Receivables and other Collateral
and instruct them to make future payments into accounts designated by the
Administrative Agent. The aforementioned rights and remedies shall be without
limitation, and shall be in addition

45



--------------------------------------------------------------------------------




to all other rights and remedies of the Agents and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.
ARTICLE X.    
INDEMNIFICATION
Section 10.1.    Indemnities by the Loan Parties. Without limiting any other
rights that the Administrative Agent or any Lender may have hereunder or under
applicable law, (A) Borrower hereby agrees to indemnify (and pay upon demand to)
each of the Agents, each of the Conduits, each of the Committed Lenders and each
of the respective assigns, officers, directors, agents and employees of the
foregoing (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, Taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees actually incurred (which attorneys
may be employees of the Administrative Agent or such Lender) and disbursements
and, to the extent the Borrower does not timely pay such indemnity, any
additional liability (including penalties, interest and expenses) arising from
or with respect to any of the foregoing (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, any Letter of Credit or the
acquisition, either directly or indirectly, by a Lender of an interest in the
Receivables, (C) the Servicer hereby agrees to indemnify (and pay upon demand
to) the Borrower for any Taxes imposed under Canadian federal or provincial law
on the Borrower (including for greater certainty such Taxes on net income and
branch profits and such Taxes, if any, that were required to be withheld from
the Servicing Fees, and related penalties, interest and costs) arising out of
the Servicer’s activities and services as Servicer hereunder (including its
delegatees’ and sub-contractors’ activities and services); (D) the Servicer
hereby agrees to indemnify and hold each Indemnified Party harmless against any
Canadian withholding taxes (including any related penalties, interest and costs)
that may be either assessed against such Indemnified Party or required to be
withheld or recovered from the Borrower by the Canadian Originator as a result
of (i) the purchase of Receivables from the Canadian Originator and any portion
of the Purchase Price thereof remaining unpaid or being paid with a Subordinated
Loan or contributed by the Canadian Originator to the capital of the Borrower,
or (ii) the receipt by the Borrower of an indemnity payment pursuant to the
foregoing. If the Borrower receives a refund of any such Canadian withholding
taxes with respect to which it has received an indemnity payment from the
Canadian Originator or the Servicer, the Borrower shall pay over such refund
plus any interest received thereon to the Canadian Originator or the Servicer,
as the case may be and (E) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (E):

46



--------------------------------------------------------------------------------




(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor or the intentional non-payment
of amounts due by the related Obligor in breach of its obligations in respect of
such Receivable; or
(c)    (i) taxes imposed on or measured by such Indemnified Party’s net income,
and franchise taxes and branch profit taxes imposed on it, by the jurisdiction
under the laws of which such Indemnified Party is organized or any political
subdivision thereof, (ii) taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof and (iii) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender was entitled at the time of designating a new lending office, to receive
additional amounts with respect to such withholding tax pursuant to this Section
10.1 (all of the foregoing contained in clauses (i), (ii) and (iii)
collectively, “Excluded Taxes”);
provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrower shall indemnify the Agents and the Lenders
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to such Loan Party) relating to or resulting from:
(i)    any representation or warranty made by any Loan Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii)    the failure by Borrower, the Servicer or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
(iii)    any failure of Borrower, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

47



--------------------------------------------------------------------------------




(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than a defense related to
the financial condition, or discharge in bankruptcy, of the Obligor) of the
Obligor to the payment of any Receivable (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services or any reduction of the Outstanding
Balance of any Receivable due to PASA;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower, the Servicer or
any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
(viii)    any Regulatory Change which increases the cost of, or lowers the
Yield, to any Indemnified Party;
(ix)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(x)    any Event of Default;
(xi)    any failure of Borrower to acquire and maintain legal and equitable
title to, and ownership of any of the Collateral from the applicable Originator,
free and clear of any Adverse Claim (other than as created hereunder); or any
failure of Borrower to give reasonably equivalent value to any Originator under
the Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;
(xii)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Collateral, free and clear of any Adverse Claim (other than
Adverse Claims in favor of the Administrative Agent, for the benefit of the
Secured Parties);

48



--------------------------------------------------------------------------------




(xiii)    the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC and the PPSA
of any applicable jurisdiction or other applicable laws with respect to any
Collateral, and the proceeds thereof, whether at the time of any Advance or at
any subsequent time;
(xiv)    any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;
(xv)    any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral under statutory provisions or common
law or equitable action;
(xvi)    any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Administrative Agent or any Lender as a
result of the funding of the Commitments or the acceptance of payments due under
the Transaction Documents;
(xvii)    the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included; and
(xviii)    any In-Transit Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable ceasing to be deemed to be an Eligible
Receivable.
Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectability or payment of
the Receivables; and (B) except as provided in clause (xviii) above solely in
relation to In-Transit Receivables, nothing in this Section 10.1 shall require
Borrower to indemnify the Indemnified Parties for Receivables which are not
collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, credit-worthiness or financial inability to pay of the applicable
Obligor.
Section 10.2.    Increased Cost and Reduced Return
(a)    If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of any Regulatory Change (i) that subjects
such Affected Entity to any charge or withholding on or with respect to any
Funding Agreement or such Affected Entity’s obligations under any Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to such Affected Entity of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of such Affected Entity or Excluded Taxes) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or

49



--------------------------------------------------------------------------------




similar requirement against assets of, deposits with or for the account of such
Affected Entity, or credit extended by such Affected Entity pursuant to any
Funding Agreement or (iii) that imposes any other condition the result of which
is to increase the cost to such Affected Entity of performing its obligations
under any Funding Agreement, or to reduce the rate of return on such Affected
Entity’s capital as a consequence of its obligations under any Funding
Agreement, or to reduce the amount of any sum received or receivable by such
Affected Entity under any Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Co-Agent, on behalf of such Affected
Entity, and receipt by Borrower of a certificate as to such amounts (to be
conclusive absent manifest error), Borrower shall pay to such Co-Agent, as
applicable, for the benefit of such Affected Entity, such amounts charged to
such Affected Entity or such amounts to otherwise compensate such Affected
Entity for such increased cost or such reduction.
(b)    (i) Without limiting the generality of the foregoing, if Borrower shall
be required by applicable law to deduct any Indemnified Taxes from any payments
made to any Affected Entity, then (a) the sum payable shall be increased as
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.2), such Affected
Entity receives an amount equal to the sum it would have received had no such
deductions been made, (b) Borrower shall make such deductions and (c) Borrower
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law. As soon as practicable, but in no event more
than 30 days after any payment of such Indemnified Taxes by Borrower to a
Governmental Authority, Borrower shall deliver to the Administrative Agent and
the applicable Co-Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or such Co-Agent, as the case may be.
(ii)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any
Transaction Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, any Transaction Document
(hereinafter referred to as “Other Taxes”). The Borrower shall not be required
to make payment under this Section 10.2(b)(ii) to the extent paid under Section
10.1.
(iii)    If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Transaction Document to
any Indemnified Party, the Borrower shall also pay to such Indemnified Party at
the time interest is paid, such additional amount that such Indemnified Party
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that such
Indemnified Party would have received if such Taxes or Other Taxes had not been
imposed. The Borrower shall not be required to make payment under this Section
10.2(iii) to the extent paid under Section 10.1, 10.2(b)(i) or 10.2(b)(ii).

50



--------------------------------------------------------------------------------




(c)    In connection with the foregoing, the Borrower and the Servicer agree to
cooperate with the Administrative Agent to take any action or provide any
information (including any Required Data) reasonably requested by the
Administrative Agent to mitigate any cost, expense or condition described above.
(d)    The Servicer and the Borrower acknowledge that, in connection with the
funding of the Loan, or any portion thereof, by a Conduit, the Administrative
Agent may be required to obtain commercial paper ratings affirmation(s). Each of
the Servicer and the Borrower agrees that it will (i) cooperate with the
Administrative Agent and any rating agency involved in the issuance of such
rating, (ii) amend and/or supplement the terms of this Agreement and the other
Transaction Documents that define, employ or relate to the term “Borrowing
Base”, “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,” “Interest and
Servicing Reserve,” “Servicing Fee Rate,” “Required Reserve” or “Required
Reserve Factor Floor”, or any defined term utilized in the definitions of such
terms, in each case, as required by such rating agency in connection with the
issuance of such rating (as so amended or supplemented, the “Revised
Documents”), and (iii) take all actions required to ensure that (A) it is in
compliance with all material provisions, representation, warranties and
covenants of the Revised Documents applicable to it, (B) no Unmatured Event of
Default, Event of Default, or any event that, with the giving of notice or the
lapse of time, or both, would constitute a Unmatured Event of Default or Event
of Default exists under the Revised Documents and (C) all other requirements
under the Revised Documents relating to the funding of the Loan or the ownership
of any Receivable have been complied with. The Borrower shall pay in immediately
available funds to the Administrative Agent, all costs and expenses in
connection with this Section 10.2, including, without limitation, the initial
fees payable to such rating agency or agencies in connection with providing such
rating and all ongoing fees payable to the rating agency or agencies for their
continued monitoring of such rating.
Section 10.3.    Other Costs and Expenses. Subject to Section 7.1(d), Borrower
shall pay to the Agents and the Conduits on demand all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel for the Agents and
the Conduits (which such counsel may be employees of the Agents or the Conduits)
with respect thereto and with respect to advising the Agents and the Conduits as
to their respective rights and remedies under this Agreement. Borrower shall pay
to the Agents on demand any and all costs and expenses of the Agents and the
Lenders, if any, including reasonable counsel fees and expenses actually
incurred in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Event of Default. Notwithstanding anything to the
contrary contained herein, the parties hereto agree that in no event shall the
Borrower be obligated to pay the fees and expenses of more than one legal
counsel in respect of the Lenders, which counsel shall be counsel for the
Administrative Agent.

51



--------------------------------------------------------------------------------




ARTICLE XI.    
THE AGENTS
Section 11.1.    Authorization and Action.
(a)    Each Unaffiliated Committed Lender and each Committed Lender in any
Conduit Group hereby designates the Person designated herein as Co-Agent for
such Unaffiliated Committed Lender or Conduit Group, as applicable, as agent for
such Person hereunder and authorizes such Person to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Co-Agent for
such Person by the terms of this Agreement together with such powers as are
reasonably incidental thereto. Each Secured Party hereby irrevocably designates
and appoints Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch as Administrative Agent hereunder and under the
Transaction Documents to which the Administrative Agent is a party, and each
Lender and each Co-Agent that becomes a party to this Agreement hereafter
ratifies such designation and appointment and authorizes the Administrative
Agent to take such action on its behalf under the provisions of the Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of the Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, none
of the Agents or the Letter of Credit Issuer shall have any duties or
responsibilities, except those expressly set forth in the Transaction Documents
to which it is a party, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent. In addition, the Administrative
Agent is hereby authorized by each Lender, the Letter of Credit Issuer and each
Co-Agent to consent to any amendments or restatements to the Certificate of
Incorporation of Borrower to the extent such amendments or restatements are not
prohibited by Section 7.1(i)(xxix).
(b)    The provisions of this Article XI are solely for the benefit of the
Agents, the Letter of Credit Issuer and the Lenders, and none of the Loan
Parties shall have any rights as a third-party beneficiary or otherwise under
any of the provisions of this Article XI, except that this Article XI shall not
affect any obligations which any of the Agents or Lenders may have to any of the
Loan Parties under the other provisions of this Agreement.
(c)    In performing its functions and duties hereunder, (i) each Co-Agent shall
act solely as agent for its related Committed Lender or the Lenders in its
Conduit Group, as applicable, and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any of the
Loan Parties or any other Lenders or any of their respective successors or
assigns, and (ii) the Administrative Agent shall act solely as the agent of the
Secured Parties and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any of the Loan
Parties or any of their respective successors and assigns.

52



--------------------------------------------------------------------------------




Section 11.2.    Delegation of Duties. Each of the Agents may execute any of its
duties under any Liquidity Agreement to which it is a party and each Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Letter
of Credit Issuer may execute any of its duties under each Transaction Document
to which it is a party by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Agents or the Letter of Credit Issuer shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
Section 11.3.    Exculpatory Provisions. None of the Agents or the Letter of
Credit Issuer or any of their directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Lenders or other
Agents for any recitals, statements, representations or warranties made by any
Loan Party contained in this Agreement, any other Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. None of the Agents or the Letter of Credit
Issuer shall be under any obligation to any other Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Loan Parties. None of the Agents or the Letter of Credit Issuer shall be
deemed to have knowledge of any Event of Default or Unmatured Event of Default
unless such Agent has received notice from Borrower, another Agent or a Lender.
Section 11.4.    Reliance by Agents.
(a)    Each of the Agents and the Letter of Credit Issuer shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Borrower), independent
accountants and other experts selected by such Agent or Letter of Credit Issuer.
Each of the Agents and the Letter of Credit Issuer shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Lenders or Committed Lenders in its Conduit Group as
it deems appropriate and it shall first be indemnified to its satisfaction by
the Committed Lenders in its Conduit Group against any and all liability, cost
and expense which may be incurred by it by reason

53



--------------------------------------------------------------------------------




of taking or continuing to take any such action; provided that unless and until
an Agent or the Letter of Credit Issuer shall have received such advice, such
Agent or the Letter of Credit Issuer may take or refrain from taking any action,
as such Agent shall deem advisable and in the best interests of the Lenders.
(b)    The Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, in accordance with a request of the Required
Committed Lenders or all of the Lenders, as applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(c)    Any action taken by any of the Agents or the Letter of Credit Issuer in
accordance with Section 11.4 shall be binding upon all of the Agents, the Letter
of Credit Issuer and the Lenders, as applicable.
Section 11.5.    Non-Reliance on Other Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Agents, the Letter of Credit Issuer or
other Lenders, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates, has made any representations or
warranties to it and that no act by any Agent, the Letter of Credit Issuer or
other Lender hereafter taken, including, without limitation, any review of the
affairs of any Loan Party, shall be deemed to constitute any representation or
warranty by such Agent or such other Lender. Each Lender represents and warrants
to each Agent and that the Letter of Credit Issuer that it has made and will
make, independently and without reliance upon any Agent, the Letter of Credit
Issuer or any other Lender and based on such documents and information as it has
deemed appropriate, its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Borrower and made its own decision to enter into its
Liquidity Agreement (if applicable), the Transaction Documents and all other
documents related thereto.
Section 11.6.    Reimbursement and Indemnification. Each of the Committed
Lenders agree to reimburse and indemnify (a) its applicable Co-Agent, (b) the
Letter of Credit Issuer and (c) the Administrative Agent and its officers,
directors, employees, representatives and agents ratably in accordance with
their respective Commitments, to the extent not paid or reimbursed by the Loan
Parties (i) for any amounts for which such Agent, acting in its capacity as
Agent, or the Letter of Credit Issuer is entitled to reimbursement by the Loan
Parties hereunder and (ii) (A) with respect to such Agent, for any other
expenses incurred by such Agent, in its capacity as Agent and acting on behalf
of the Lenders, in connection with the administration and enforcement of its
Liquidity Agreements and the Transaction Documents and (B) with respect to the
Letter of Credit Issuer, for any other expenses incurred in its capacity as
Letter of Credit Issuer, in connection with the administration and enforcement
of the Transaction Documents.
Section 11.7.    Agents in their Individual Capacities. Each of the Agents and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with Borrower or any Affiliate of Borrower as though such
Agent were not an Agent hereunder. With respect to the making of Loans pursuant
to this Agreement, each of

54



--------------------------------------------------------------------------------




the Agents shall have the same rights and powers under any Liquidity Agreement
to which it is a party and the Transaction Documents in its individual capacity
as any Lender and may exercise the same as though it were not an Agent, and the
terms “Committed Lender,” “Lender,” “Committed Lenders” and “Lenders” shall
include each of the Agents in its individual capacity.
Section 11.8.    Conflict Waivers. Each Co-Agent acts, or may in the future act:
(i) as administrative agent for such Co-Agent’s Conduit, (ii) as issuing and
paying agent for such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for such Conduit
(collectively, the “Co-Agent Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the other Agents and the Lenders hereby
acknowledges and consents to any and all Co-Agent Roles and agrees that in
connection with any Co-Agent Role, a Co-Agent may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for its Conduit, the giving of
notice to the Committed Lenders in its Conduit Group of a mandatory purchase
pursuant to the applicable Liquidity Agreement for such Conduit Group, and
hereby acknowledges that neither the applicable Co-Agent nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than its
Conduit) arising out of any Co-Agent Roles.
Section 11.9.    UCC and PPSA Filings. Each of the Secured Parties hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC and PPSA filings
required to be made under the Transaction Documents in order to perfect their
respective interests in the Collateral, that such listing shall be for
administrative convenience only in creating a record or nominee holder to take
certain actions hereunder on behalf of the Secured Parties and that such listing
will not affect in any way the status of the Secured Parties as the true parties
in interest with respect to the Collateral. In addition, such listing shall
impose no duties on the Administrative Agent other than those expressly and
specifically undertaken in accordance with this Article XI.
Section 11.10.    Successor Administrative Agent and Letter of Credit Issuer.
The Administrative Agent or the Letter of Credit Issuer, upon five (5) days’
notice to the Loan Parties, the other Agents and the Lenders, may voluntarily
resign and may be removed at any time, with or without cause, by Committed
Lenders holding in the aggregate at least sixty-six and two-thirds percent (66
2/3%) of the Aggregate Commitment and the Borrower. If the Administrative Agent
(other than Rabobank) or the Letter of Credit Issuer (other than Rabobank) shall
voluntarily resign or be removed as Agent or Letter of Credit Issuer under this
Agreement, then the Required Committed Lenders during such five-day period shall
appoint, with the consent of Borrower from among the remaining Committed
Lenders, a successor Administrative Agent or a successor Letter of Credit
Issuer, whereupon such successor Administrative Agent or such successor Letter
of Credit Issuer shall succeed to the rights, powers and duties of the
Administrative Agent or the Letter of Credit Issuer, respectively. The term
“Administrative Agent” shall mean such successor agent, effective

55



--------------------------------------------------------------------------------




upon its appointment, and the former Administrative Agent’s rights, powers and
duties as Administrative Agent shall be terminated, without any other or further
act or deed on the part of such former Administrative Agent or any of the
parties to this Agreement. The term “Letter of Credit Issuer” shall mean such
successor Letter of Credit Issuer, effective upon its appointment, and the
former Letter of Credit Issuer’s rights, powers and duties as Letter of Credit
Issuer shall be terminated, without any other or further act or deed on the part
of such former Letter of Credit Issuer or any of the parties to this Agreement.
Upon resignation or replacement of any Agent in accordance with this Section
11.10, the retiring Administrative Agent shall execute such UCC-3 assignments
and amendments, and assignments and amendments of any Liquidity Agreement to
which it is a party and the Transaction Documents, as may be necessary to give
effect to its replacement by a successor Administrative Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent or
retiring Letter of Credit Issuer’s resignation hereunder as Letter of Credit
Issuer, the provisions of this Article XI and Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Letter of Credit Issuer, respectively, under this
Agreement. In addition, the resigning Letter of Credit Issuer shall retain all
rights and obligations of the Letter of Credit Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of the resignation
and all Letter of Credit Liability with respect thereto (including the right to
require the Lenders to fund payment of any amount drawn under a Letter of Credit
issued by it pursuant to Section 1.7 and the right to have any such Letter of
Credit Liability Cash Collateralized as provided herein).
ARTICLE XII.    
ASSIGNMENTS; PARTICIPATIONS
Section 12.1.    Assignments.
(a)    Each of the Agents, the Letter of Credit Issuer, the Loan Parties and the
Committed Lenders hereby agrees and consents to the complete or partial
assignment by each Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to the Committed Lenders in
its Conduit Group pursuant to its Liquidity Agreement.
(b)    Any Lender may at any time and from time to time assign to one or more
Eligible Assignees (each, a “Purchasing Lender”) all or any part of its rights
and obligations under this Agreement pursuant to an assignment agreement
substantially in the form set forth in Exhibit V hereto (an “Assignment
Agreement”) executed by such Purchasing Lender and such selling Lender;
provided, however, that any assignment of a Lender’s rights and obligations
hereunder shall include a pro rata assignment of its rights and obligations
under the applicable Liquidity Agreement (if any). The consent of the applicable
Conduit shall be required prior to the effectiveness of any such assignment by a
Lender in such Conduit’s Conduit Group. Each assignee of a Lender must (i) be
(x) an Eligible Assignee or (y) an assignee with respect to which Borrower and
the Letter of Credit Issuer has provided prior written consent (such consent not
to be unreasonably withheld or

56



--------------------------------------------------------------------------------




delayed) and (ii) agree to deliver to the applicable Co-Agent, as the case may
be, promptly following any request therefor by such Person, an enforceability
opinion in form and substance satisfactory to such Person. Upon delivery of an
executed Assignment Agreement to the applicable Co-Agent, such selling Lender
shall be released from its obligations hereunder and, if applicable, under its
Liquidity Agreement to the extent of such assignment. Thereafter the Purchasing
Lender shall for all purposes be a Lender party to this Agreement and, if
applicable, its Conduit Group’s Liquidity Agreement and shall have all the
rights and obligations of a Lender hereunder and thereunder to the same extent
as if it were an original party hereto and thereto and no further consent or
action by Borrower, the Lenders or the Agents shall be required.
(c)     (i)    Notwithstanding anything to the contrary contained herein, each
of the Committed Lenders agrees that in the event that it shall become a
Defaulting Lender, then until such time as such Committed Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law, such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or any other Transaction Document or to direct any
action or inaction of the Administrative Agent or to be taken into account in
the calculation of the Required Committed Lenders shall be suspended at all
times that such Committed Lender remains a Defaulting Lender; provided, however,
that, except as otherwise set forth in this Section 12.1(c), the foregoing
suspension shall not empower Lenders that are not Defaulting Lenders to increase
a Defaulting Lender’s Commitment, decrease the rate of interest or fees
applicable to, or extend the maturity date of such Defaulting Lender’s Advances
or other Obligations owing to such Lender, in each case, without such Lender’s
consent. No Commitment of any Committed Lender shall be increased or otherwise
affected, and except as otherwise expressly provided in this Section 12.1(c),
performance by the Borrower of its obligations hereunder and under the other
Transaction Documents shall not be excused or otherwise modified, as a result of
the operation of this Section 12.1(c).
(ii)    To the extent that any Committed Lender is a Defaulting Lender with
respect to an Advance, the Borrower may deliver a notice to the Lenders
specifying the date of such Advance, the identity of the Defaulting Lender and
the portion of such Advance that the Defaulting Lender failed to fund, which
notice shall be deemed to be an additional Borrowing Notice in respect of such
unfunded portion of such Advance, and each Committed Lender (or its related
Conduit, if applicable, and acting in its sole discretion) shall, to the extent
of its remaining unfunded Commitment and subject to the continued fulfillment of
all applicable conditions precedent set forth herein with respect to such
Advance, fund its Percentage (recomputed by excluding the Commitment of
Defaulting Lenders from the Aggregate Commitment) of such unfunded portion of
such Advance not later than 2:30 p.m. (New York City time) on the Business Day
following the date of such notice. To the extent that any Committed Lender is a
Defaulting Lender on any date that the Letter of Credit Liability is greater
than zero, each Committed Lender shall, automatically and without further action
of any kind upon such date, acquire an

57



--------------------------------------------------------------------------------




increased participation interest in the Letters of Credit outstanding, along
with all accompanying rights and obligations described in Section 1.7, equal to
the lessor of (x) its Percentage (recomputed by excluding the Commitment of
Defaulting Lenders from the Aggregate Commitment) of such Defaulting Lender’s
Percentage of the Letter of Credit Liability and (y) its remaining unfunded
Commitment.
(iii)    Until the Defaulting Lender Excess of a Defaulting Lender has been
reduced to zero, any payment of the principal of any Loan to a Defaulting Lender
shall, unless the Required Committed Lenders agree otherwise, be applied first
(1) ratably, to the reduction of the Loans or L/C Participation Funding(s)
funding any defaulted portion of Advances or L/C Participation Funding(s)
pursuant to Section 12.1(c)(ii) and then (2) ratably to reduce the Loans of each
of the Lenders that are not Defaulting Lenders in accordance with the principal
amount (if any) thereof. Subject to the preceding sentence, any amount paid by
or on behalf of the Borrower for the account of a Defaulting Lender under this
Agreement or any other Transaction Document will not be paid or distributed to
such Defaulting Lender, but will instead be applied to the making of payments
from time to time in the following order of priority until such Defaulting
Lender has ceased to be a Defaulting Lender as provided below: first, to the
funding of any portion of any Advance or L/C Participation Funding(s) in respect
of which such Defaulting Lender has failed to fund as required by this
Agreement, as determined by the Administrative Agent; second, held in a
segregated subaccount of the Collection Account as cash collateral for future
funding obligations of the Defaulting Lender in respect of Advances or L/C
Participation Funding(s) under this Agreement; and third, after the termination
of the Commitments and payment in full of all Obligations, to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.
(v)    During any period that a Committed Lender is a Defaulting Lender, the
Borrower shall not accrue or be required to pay, and such Defaulting Lender
shall not be entitled to receive, the Unused Fee (as defined in the Fee Letter)
otherwise payable to such Defaulting Lender under this Agreement at any time, or
with respect to any period, that such Committed Lender is a Defaulting Lender.
(v)    During any period that a Committed Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Administrative Agent and
such Defaulting Lender, require such Defaulting Lender, at the cost and expense
of the Borrower, to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, this
Article XII), (i) all and not less than all of its interests, rights and
obligations under this Agreement and the Transaction Documents to an assignee or
assignees that shall assume such obligations (which assignee may be another
Lender, if such other Lender accepts such assignment) in whole or (ii) all of
its interests, rights and obligations under this Agreement and the Transaction
Documents with respect to all prospective Commitments, including any unfunded
Commitment as of the date of such assignment. No party hereto shall have any
obligation whatsoever to initiate any

58



--------------------------------------------------------------------------------




such complete or partial replacement or to assist in finding an assignee. In
connection with any such complete or partial assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment Agreement. No such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, (A) to the extent that the assignee is assuming all of the
interests, rights and obligations of the Defaulting Lender, the parties to the
assignment shall make such additional payments in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable Percentage of Advances previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the Borrower
or any Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) the Loans made by such Defaulting Lender or members of such
Defaulting Lender Group, as applicable, (B) to the extent that the assignee is
assuming all of the interests, rights and obligations of the Defaulting Lender,
such Defaulting Lender or members of such Defaulting Lender Group, as
applicable, shall have received payment of an amount equal to all of its Loans
outstanding, accrued interest thereon, accrued fees (subject to Section
12.1(c)(iv)) and all other amounts, including any Breakage Costs, payable to it
and its Affected Entities hereunder and the other Transaction Documents through
(but excluding) the date of such assignment from the assignee or the Borrower,
and (C) such assignment does not conflict with applicable law. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(vi)    If the Borrower, Servicer, and the Administrative Agent agree in writing
in their discretion that a Committed Lender that is a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the Lenders and the Co-Agents, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Committed Lender will, to the extent applicable, purchase such portion of
outstanding Advances of the other Lenders and make such other adjustments as the
Administrative Agent may reasonably determine to be necessary to cause the
interest of the Lenders in the Aggregate Principal to be on a pro rata basis in
accordance with their respective Percentages, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower or forfeited pursuant to Section 12.1(c)(iv), while such Committed
Lender was a Defaulting Lender; and provided further that, except to the extent
otherwise expressly agreed by the affected parties, no cure by a Committed
Lender under this subsection of its status as a

59



--------------------------------------------------------------------------------




Defaulting Lender will constitute a waiver or release of any claim or any party
hereunder arising from such Committed Lender having been a Defaulting Lender.
(vii)    The rights and remedies of the Borrower, any Agent or the other Lenders
against a Defaulting Lender under this Section 12.1(c) are in addition to any
other rights and remedies the Borrower, the Agents and the other Lender may have
against such Defaulting Lender under this Agreement, any of the other
Transaction Documents, applicable law or otherwise.
(viii)    Any Committed Lender that fails to timely fund a Loan shall be
obligated to promptly (but in any event not later than 10:00 a.m. (New York City
time) on the Business Day after the date of the related Advance) notify the
Borrower and the Administrative Agent if any such failure is the result of an
administrative error or omission by such Committed Lender or force majeure,
computer malfunction, interruption of communication facilities, labor
difficulties or other causes, in each case to the extent beyond such Committed
Lender’s reasonable control. If (i) the Administrative Agent had been notified
by the Borrower or the affected Committed Lender that a Committed Lender has
failed to timely fund a Loan, (ii) a Responsible Officer of the Administrative
Agent has actual knowledge or has written notice that such Committed Lender is
the subject of an Event of Bankruptcy or has publicly announced that it does not
intend to comply with its funding obligations under this Agreement or (iii) the
Administrative Agent had been notified by the affected Committed Lender that a
Committed Lender has failed timely to deliver the written confirmation
contemplated by clause (a)(iii) of the definition of “Defaulting Lender”, the
Administrative Agent shall promptly provide notice to the Borrower and the
Co-Agents of such occurrence.
(d)    No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders and without satisfying the Rating Agency Condition, if applicable.
Section 12.2.    Participations. Any Committed Lender may, in the ordinary
course of its business at any time sell to one or more Persons (each, a
“Participant”) participating interests in its Pro Rata Share of its Conduit
Group’s Percentage of Aggregate Commitment, its Loans, its Letters of Credit,
its Liquidity Commitment (if applicable) or any other interest of such Committed
Lender hereunder or, if applicable, under its Liquidity Agreement.
Notwithstanding any such sale by a Committed Lender of a participating interest
to a Participant, such Committed Lender’s rights and obligations under this
Agreement and, if applicable, such Liquidity Agreement shall remain unchanged,
such Committed Lender shall remain solely responsible for the performance of its
obligations hereunder and, if applicable, under its Liquidity Agreement, and the
Loan Parties, the Lenders and the Agents shall continue to deal solely and
directly with such Committed Lender in connection with such Committed Lender’s
rights and obligations under this Agreement and, if applicable, its Liquidity
Agreement. Each Committed Lender agrees that any agreement between such
Committed Lender and any such Participant in respect of such participating
interest shall

60



--------------------------------------------------------------------------------




not restrict such Committed Lender’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).
Section 12.3.    Register. The Administrative Agent (as agent for the Borrower)
shall maintain at its office referred to in Section 14.2 a copy of each
Assignment Agreement delivered to and accepted by it and register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Pro Rata Share of, outstanding principal amount of all Advances owing to and
Interest of, each Lender from time to time, which Register shall be available
for inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. No assignment under this Article XII shall be effective
until the entries described in the preceding sentence have been made in the
Register. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the Lenders,
the Co-Agents, the Letter of Credit Issuer and the Administrative Agent may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.
Section 12.4.    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Lender may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
Loan and any rights to payment of principal or interest thereon) under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of Borrower, Servicer or any Agent; provided that
no such pledge or grant of a security interest shall release such Lender from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Lender as a party hereto.
ARTICLE XIII.    
SECURITY INTEREST
Section 13.1.    Grant of Security Interest. To secure the due and punctual
payment of the Obligations, whether now or hereafter existing, due or to become
due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in, all of
Borrower’s right, title and interest, whether now owned and existing or
hereafter arising in and to all of the Receivables, the Related Security, the
Collections, and all proceeds of the foregoing (collectively, the “Collateral”).
Borrower hereby authorizes the Administrative Agent to file a financing
statement naming Borrower as debtor or seller that describes the collateral as
“all assets of the debtor whether now existing or hereafter arising” or words of
similar effect.
Section 13.2.    Termination after Final Payout Date. Each of the Secured
Parties hereby authorizes the Administrative Agent, and the Administrative Agent
hereby agrees, promptly after the Final Payout Date to execute and deliver to
Borrower such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and lien upon the Collateral, all at
Borrower’s expense. Upon the Final Payout

61



--------------------------------------------------------------------------------




Date, all right, title and interest of the Administrative Agent and the other
Secured Parties in and to the Collateral shall terminate.
ARTICLE XIV.    
MISCELLANEOUS
Section 14.1.    Waivers and Amendments.
(a)    No failure or delay on the part of any Agent or any Lender in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). The Loan Parties, the Required Committed Lenders and the Administrative
Agent may enter into written modifications or waivers of any provisions of this
Agreement; provided, however, that no such modification or waiver shall:
(i)    without the consent of each affected Lender, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by
Borrower or the Servicer, (B) reduce the rate or extend the time of payment of
Interest or any CP Costs (or any component of Interest or CP Costs), (C) reduce
any fee payable to any Agent for the benefit of the Lenders, (D) except pursuant
to Article XII hereof, change the amount of the principal of any Lender, any
Committed Lender’s Pro Rata Share or any Committed Lender’s Commitment, (E)
amend, modify or waive any provision of the definition of Required Committed
Lenders or this Section 14.1(b), (F) consent to or permit the assignment or
transfer by Borrower of any of its rights and obligations under this Agreement,
(G) change the definition of “Borrowing Base,” “Eligible Receivable,” “Loss
Reserve,” “Dilution Reserve,” “Interest and Servicing Reserve,” “Required
Reserve,” “Required Reserve Factor Floor,” “Servicing Fee Rate,” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
(ii)    without the written consent of any affected Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent,
and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit. Notwithstanding the foregoing, (i)
without the consent of the

62



--------------------------------------------------------------------------------




Committed Lenders, but with the consent of Borrower, any Co-Agent may direct the
Administrative Agent to amend this Agreement solely to add additional Persons as
Committed Lenders in respect of the related Conduit Group hereunder and (ii) the
Agents, the Required Committed Lenders and the Conduits may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Borrower; provided that such amendment has no negative impact upon Borrower. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Lenders equally and shall be binding upon Borrower, the Lenders and
the Agents.
Section 14.2.    Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2; provided, however, that any notice (including any Borrowing Notice
or Reduction Notice) from any Loan Party to any Agent or any Lender shall be
effective only upon receipt of such notice by such Agent or Lender.
Section 14.3.    Ratable Payments. If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Conduit Group entitled to receive a
ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Groups so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
Section 14.4.    Protection of Administrative Agent’s Security Interest.

63



--------------------------------------------------------------------------------




(a)    Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any of the Agents may request, to
perfect, protect or more fully evidence the Administrative Agent’s security
interest in the Collateral, or to enable the Agents or the Lenders to exercise
and enforce their rights and remedies hereunder. At any time after the
occurrence of an Event of Default, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.
(b)    If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrower as provided in Section 10.3. Each Loan Party irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of such Loan Party (i) to
execute on behalf of Borrower as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Lenders in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, for the benefit of the Secured Parties. This appointment is coupled
with an interest and is irrevocable.
Section 14.5.    Confidentiality.
(a)    Each Loan Party and each Lender shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Fee Letter,
the L/C Fee Letter and the other confidential or proprietary information with
respect to the Agents and the Conduits and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such Loan Party and such
Lender and its officers and employees may disclose such information to such Loan
Party’s and such Lender’s external accountants and attorneys and as required by
any applicable law or order of any judicial or administrative proceeding.
(b)    Each of the Lenders and each of the Agents shall maintain and shall cause
each of its officers, directors, employees, investors, potential investors,
credit enhancers, outside accountants, attorneys and other advisors to maintain
the confidentiality of any nonpublic information with respect to the Originators
and the Loan Parties, except that any of the foregoing may disclose such
information (i) to any party to this Agreement,

64



--------------------------------------------------------------------------------




(ii) to any provider of a surety, guaranty or credit or liquidity enhancement to
any Conduit, (iii) to the outside accountants, attorneys and other advisors of
any Person described in clause (i) or (ii) above, (iv) to any prospective or
actual assignee or participant of any of the Agents or any Lender, (v) to any
rating agency who rates the Commercial Paper, to any Commercial Paper dealer,
(vi) to any other entity organized for the purpose of purchasing, or making
loans secured by, financial assets for which any Co-Agent (or one of its
Affiliates) acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of each of the foregoing; provided
that each Person described in the foregoing clause (ii), (iii), (iv), (v) or
(vi) is informed of the confidential nature of such information and, in the case
of a Person described in clause (iv), agrees in writing to maintain the
confidentiality of such information in accordance with this Section 14.5(b); and
(vii) as required pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law). Notwithstanding the
foregoing, (x) each Conduit and its officers, directors, employees, investors,
potential investors, credit enhancers, outside accountants, attorneys and other
advisors shall be permitted to disclose Receivables performance information and
details concerning the structure of the facility contemplated hereby in summary
form and in a manner not identifying the Originators, Borrower, the Servicer,
the Performance Guarantor, or the Obligors to prospective investors in
Commercial Paper issued by such Conduit, and (y) the Conduits, the Agents and
the Lenders shall have no obligation of confidentiality in respect of any
information which may be generally available to the public or becomes available
to the public through no fault of theirs or their respective Affiliates.
(c)    Notwithstanding any other express or implied agreement to the contrary,
the parties hereto hereby agree and acknowledge that each of them and each of
their employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws. For purposes of this
Section 14.5(c), the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).
Section 14.6.    Bankruptcy Petition. Borrower, the Servicer, the Agents and
each Committed Lender hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
Section 14.7.    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, the
Agents or any Committed Lender, no claim may be made by any Loan Party or any
other Person against any Conduit, the Agents or any Committed Lender or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages

65



--------------------------------------------------------------------------------




in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and each Loan
Party hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
The obligations of each Conduit under this Agreement shall be payable solely out
of the funds of such Conduit available for such purpose and shall be solely the
corporate obligations of such Conduit. No recourse shall be had for the payment
of any amount owing in respect of this Agreement or for the payment of any fee
hereunder or for any other obligation or claim arising out of or based upon this
Agreement against any Agent, any Affiliate of any of the foregoing, or any
stockholder, employee, officer, director, incorporator or beneficial owner of
any of the foregoing.


Section 14.8.    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER
OR THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Section 14.9.    CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

66



--------------------------------------------------------------------------------




Section 14.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
Section 14.11.    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
Section 14.12.    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13.    Intercreditor Agreement. The parties acknowledge and agree
that, notwithstanding anything contained herein to the contrary, the rights and
remedies of the Lenders with respect to the enforcement of this Agreement and
the rights and obligations of the Secured Parties with respect to the
application of the Collateral are subject to the provisions of the Intercreditor
Agreement.
<signature pages follow>





67



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
SMITHFIELD RECEIVABLES FUNDING LLC, AS BORROWER


By: SFFC, Inc., its managing member


By: /s/ Jeffrey A. Porter
Name: Jeffrey A. Porter
Title: President




Address:
3411 Silverside Rd, 103 Baynard Bldg

Wilmington, DE 19810
Attention: Jeffrey Porter
Telecopy No: 302-477-1300 Ext. 103
Facsimile No: 302-477-1332


With a copy to:    
c/o Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430,
Attention: Timothy Dykstra
Telecopy No: 757-365-3070






SMITHFIELD FOODS, INC., AS SERVICER






By: /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: President


Address:
Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070

 

--------------------------------------------------------------------------------






COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT, AS LETTER OF CREDIT ISSUER AND AS A
COMMITTED LENDER






By: /s/ Christopher Lew
Name: Christopher Lew
Title: Vice President






By: /s/ Dana Hartman
Name: Dana Hartman
Title: Executive Director


Address:
Securitization - Transaction Management
Rabobank International
245 Park Avenue
New York, NY 10167
Phone:        (212) 808-6806
Fax:        (914) 304-9324





--------------------------------------------------------------------------------




NIEUW AMSTERDAM RECEIVABLES CORPORATION,
AS A CONDUIT




By: /s/ Damian Perez
Name: Damian Perez
Title: Vice President


Title:
Address:    Nieuw Amsterdam Receivables Corp.
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attention: JR Angelo
Phone:     (631) 930-7202
Fax:         (212) 302-8767
Email:        jrangelo@gssnyc.com; ddeangelis@gssnyc.com



 

--------------------------------------------------------------------------------




EXHIBIT I


DEFINITIONS


As used in the Agreement and the Exhibits and Schedules thereto, capitalized
terms have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). Any references in the
Agreement or this Exhibit I to any Person includes such Persons successors and
permitted assigns. The words “hereof,” “herein” and “hereunder” and words of
similar import refer to this Agreement. The term “including” means “including
without limitation”.     References to any agreement refer to that agreement as
from time to time amended or restated.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABL Representative” has the meaning provided in the Receivables Sale Agreement.
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
“Adjusted Federal Funds Rate” means, for each Settlement Period, the weighted
daily average of (a) a rate per annum equal to the Federal Funds Rate on each
day of such Settlement Period, plus (b) the Market Spread per annum on each day
of such Settlement Period. For purposes of determining the Adjusted Federal
Funds Rate for any day, changes in the Federal Funds Rate shall be effective on
the date of each such change.
“Adjusted Federal Funds Rate Loan” means a Loan which bears interest at the
Adjusted Federal Funds Rate.
“Administrative Agent” has the meaning provided in the preamble to this
Agreement.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
“Adverse Claim” has the meaning provided in the Receivables Sale Agreement.
“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock,

 

--------------------------------------------------------------------------------




by contract or otherwise, or (b) if the controlling Person owns more than 50% of
any class of voting securities of the controlled Person.
“Agents” has the meaning provided in the preamble to this Agreement.
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Committed Lenders’ Commitments to make Loans and the L/C Credit
Extensions hereunder. As of June 9, 2011, the Aggregate Commitment is
$275,000,000.
“Aggregate Principal” means, on any date of determination, the sum of (i) the
aggregate outstanding principal amount of all Advances (other than in respect of
Loans relating to Letters of Credit) outstanding on such date and (ii) the
Letter of Credit Liability on such date.
“Aggregate Reduction” has the meaning provided in Section 1.3.
“Agreement” means this Amended and Restated Credit and Security Agreement, as it
may be amended or modified and in effect from time to time.
“Allocation Limit” has the meaning provided in Section 1.1(a).
“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change. In addition, the Alternate Base Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
“Applicable Percentage” has the meaning provided in the Fee Letter.
“Approved Currency” means Dollars, Canadian Dollars and Yen, and any other
currency that is the lawful currency of an Approved Obligor Jurisdiction that is
approved in writing by the Administrative Agent.
“Approved Obligor Jurisdiction” means any country which is a member of the
Organization for Economic Cooperation and Development, excluding (a) the
province of Quebec in the country of Canada or (b) any country whose
Governmental Authority (i) shall have admitted in writing its inability to pay
its debts as the same become due, (ii) shall have declared a moratorium on the
payment of its debts or the debts of any Governmental Authority of such country
or (iii) shall have ceased to be a member of the International Monetary Fund or
ceased to be eligible to use the resources of the International Monetary Fund or
(c) any country with respect to which the U.S. shall have imposed economic
sanctions.






--------------------------------------------------------------------------------




“Assignment Agreement” has the meaning provided in Section 12.1(b).
“Auto Extension Letter of Credit” has the meaning specified in Section
1.7(b)(ii).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.
“Borrower” has the meaning provided in the preamble to this Agreement.
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.
“Borrowing Date” means a Business Day on which an Advance is made hereunder.
“Borrowing Limit” has the meaning provided in Section 1.1(a)(i).
“Borrowing Notice” has the meaning provided in Section 1.2.
“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which: (a)
in the case of a CP Rate Loan, has its principal reduced without compliance by
Borrower with the notice requirements hereunder, (b) in the case of a CP Rate
Loan or a LIBO Rate Loan, does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice, (c) in the case of a CP Rate
Loan, is assigned under the applicable Liquidity Agreement or (d) in the case of
a LIBO Rate Loan, is terminated or reduced prior to the last day of its Interest
Period, whether voluntarily or due to the occurrence of the Commitment
Termination Date, an amount equal to the excess, if any, of (i) the CP Costs or
Interest (as applicable) that would have accrued during the remainder of the
Interest Periods or the tranche periods for Commercial Paper determined by the
Administrative Agent to relate to such Loan (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause (b)
above, the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the principal of such Loan if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (x) to the extent all or a portion of such principal is
allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and (y)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated. In the event
that the amount referred to in clause (ii) exceeds the amount referred to in
clause (i), the relevant Lender or Lenders agree to pay to Borrower the amount
of such excess.




--------------------------------------------------------------------------------




“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York, Toronto, Ontario or The
Depositary Trust Company of New York is open for business and, if the applicable
Business Day relates to any determination of a LIBO Rate, on which dealings are
carried on in the London interbank market.
“Calculation Period” means each fiscal calendar month of Smithfield or portion
thereof which elapses during the term of the Agreement. The first Calculation
Period shall commence on the date of the initial Advance hereunder and the final
Calculation Period shall terminate on the Final Payout Date.
“Canadian Dollars” and the sign “C$” means the lawful currency of Canada.
“Canadian Originator” has the meaning provided in the Receivables Sale
Agreement.
“Cash Collateralize” has the meaning specified in Section 1.7(g)(i).
“Change of Control” has the meaning provided in the Receivables Sale Agreement.
“Closing Date” means June 9, 2011.
“Co-Agent” means with respect to each Lender, the agent appointed to act on
behalf of such Lender in the applicable Lender Supplement.
“Collateral” has the meaning provided in Section 13.1.
“Collection Account” has the meaning provided in the Receivables Sale Agreement.
“Collection Account Agreement” has the meaning provided in the Receivables Sale
Agreement.
“Collection Bank” has the meaning provided in the Receivables Sale Agreement.
“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.
“Collections” has the meaning provided in the Receivables Sale Agreement.
“Commencement Date” has the meaning provided in the Receivables Sale Agreement.
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.
“Commitment” means, for each Committed Lender, the commitment of such Committed
Lender to make (i) in the case of an Unaffiliated Committed Lender, its




--------------------------------------------------------------------------------




Percentage of Loans to Borrower hereunder or (ii) in the case of a Committed
Lender in a Conduit Group, its Pro Rata Share of such Conduit Group’s Percentage
of Loans to Borrower hereunder in the event the applicable Conduit elects not to
fund any Advance, in either case, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Committed
Lender’s name on Schedule A to this Agreement.
“Commitment Termination Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Event of Default described in Section 9.1(j),
(iii) the Business Day specified in a written notice from the Administrative
Agent following the occurrence of any other Event of Default, and (iv) the date
which is ten (10) Business Days after the Administrative Agent’s receipt of
written notice from the Borrower that it wishes to terminate the facility
evidenced by this Agreement.
“Committed Lenders” means (i) each Unaffiliated Committed Lender and (ii) with
respect to each Conduit Group, the banks or other financial institutions and
their respective successors and permitted assigns under each Conduit Group’s
Liquidity Agreement.
“Conduit” means any Lender that is designated as the Conduit in the Lender
Supplement or in the Assignment Agreement pursuant to which it became a party to
this Agreement, and any assignee of such Lender to the extent of the portion of
such Percentage assumed by such assignee pursuant to its respective Assignment
Agreement.
“Conduit Group” means, collectively, (i) a Conduit or Conduits, as the case may
be, (ii) the Committed Lenders with respect to such Conduit or Conduits and
(iii) the applicable Co-Agent for such Conduit or Conduits.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” has the meaning provided in the Receivables Sale Agreement.
“CP Costs” means:
(a)    for a Pool Funded Conduit, for each day, the sum of, without duplication,
(i) discount or interest accrued on such Conduit’s Pooled Commercial Paper at
the applicable CP Rate on such day, plus (ii) any and all accrued commissions in
respect of its placement agents and its Commercial Paper dealers, and issuing
and paying agent fees incurred, in respect of such Conduit’s Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by such Conduit’s Pooled Commercial Paper for such




--------------------------------------------------------------------------------




day, minus (iv) any accrual of income net of expenses received by or on behalf
of such Conduit on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with such
Conduit’s Pooled Commercial Paper, minus (v) any payment received on such day
net of expenses in respect of such Conduit’s Broken Funding Costs related to the
prepayment of any investment of such Conduit pursuant to the terms of any
receivable purchase or financing facilities funded substantially with its Pooled
Commercial Paper. In addition to the foregoing costs, if Borrower (or the
Servicer, on Borrower’s behalf) shall request any Advance during any period of
time determined by a Co-Agent in its sole discretion to result in incrementally
higher CP Costs applicable to its Conduit’s Loan included in such Advance, the
principal associated with any such Loan of such Conduit shall, during such
period, be deemed to be funded by such Conduit in a special pool (which may
include capital associated with other receivable purchase or financing
facilities) for purposes of determining such additional CP Costs applicable only
to such special pool and charged each day during such period against such
principal; and
(b)    for a Conduit that is not a Pool Funded Conduit, for each day, the sum of
(x) discount or interest accrued on its Related Commercial Paper at the
applicable CP Rate on such day, plus (y) any and all accrued commissions and
fees of placement agents, dealers and issuing and paying agents incurred in
respect of such Related Commercial Paper for such day, plus (z) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day.
“CP Rate” means, for any CP Tranche Period of any Conduit,
(a)    for any CP Rate Loans funded by a Pool Funded Conduit, a rate per annum
that, when applied to the outstanding principal balance of such CP Rate Loans
for the actual number of days elapsed in such CP Tranche Period, would result in
an amount of accrued interest equivalent to such Conduit’s CP Costs for such CP
Tranche Period; and
(b)    for any CP Rate Loans funded by a Conduit that is not a Pool Funded
Conduit, a rate per annum equal to the sum of (i) the rate or, if more than one
rate, the weighted average of the rates, determined by converting to an
interest-bearing equivalent rate per annum the discount rate (or rates) at which
such Conduit’s Related Commercial Paper outstanding during such CP Tranche
Period has been or may be sold by any placement agent or commercial paper dealer
selected by such Conduit’s Co-Agent, plus (ii) the commissions and charges
charged by such placement agent or commercial paper dealer with respect to such
Related Commercial Paper, expressed as a percentage of the face amount thereof
and converted to an interest-bearing equivalent rate per annum.
“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Event of Default and the commencement of
the accrual of Interest thereon at the Default Rate.




--------------------------------------------------------------------------------




“CP Tranche Period” means with respect to any Loan of any Conduit that is not
funded with Pooled Commercial Paper, a period of days from 1 Business Day up to
the number of days (not to exceed 60 days) necessary to extend such period to
include the next Settlement Date, commencing on a Business Day, which period is
either (i) requested by Borrower and agreed to by such Conduit or such Conduit’s
Co-Agent or (ii) in the absence of such request and agreement, selected by such
Conduit or such Conduit’s Co-Agent (it being understood that the goal shall be
to select a period which ends on or as close to the next Settlement Date as
possible).
“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreement.
“Credit Insurance Policy” means an export credit insurance policy in favor of
the Borrower covering risk of default and insolvency of export customers.
“Cut-Off Date” means the last day of a Calculation Period.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.
“Debt” has the meaning provided in the Receivables Sale Agreement.
“Deemed Collections” means Collections deemed received by Borrower under Section
1.4(a).
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate Outstanding Balance of
Receivables created during the three (3) Calculation Periods ending on such
Cut-Off Date, by (ii) the Outstanding Balance of all Eligible Receivables as of
such Cut-Off Date.
“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate
plus (ii) 2.00%, changing when and as the Prime Rate changes; provided, however,
that such Default Rate shall not at any time exceed the maximum rate permitted
by applicable law.
“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate Outstanding Balance of Receivables created
during the Calculation Period occurring three (3) months prior to the
Calculation Period ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable: (i) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (ii) which, consistent with the Credit and
Collection Policy, would be written off Borrower’s books as uncollectible; or
(iii) as to which any payment,




--------------------------------------------------------------------------------




or part thereof, remains unpaid for 91 days or more from the original invoice
date for such payment.
“Defaulting Lender” means (a) any Committed Lender that (i) has failed to
perform any of its funding obligations hereunder within one Business Day of the
date required to be funded by it hereunder (other than failures to fund solely
as a result of (A) a bona fide dispute as to whether the conditions to borrowing
were satisfied on the relevant Advance date, but only for such time as such
Committed Lender is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute, (B) a failure to disburse due to an
administrative error or omission by such Committed Lender, or (C) a failure to
disburse due to force majeure, computer malfunctions, interruption or
communication facilities, labor difficulties or other causes, in each case to
the extent beyond such Committed Lender’s reasonable control), (ii) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations under this Agreement, or (iii) has failed to confirm in
writing that it intends to comply with its funding obligation under this
Agreement, by the date requested by the Administrative Agent in writing
following the Administrative Agent’s determination that it has a reasonable
basis to believe that such Committed Lender will not comply with its funding
obligations under this Agreement, (b) any Committed Lender that is the subject
of an Event of Bankruptcy or (c) any assignee of a Defaulting Lender under
applicable law as contemplated in the last sentence of Section 12.1(c)(v).
“Defaulting Lender Excess” means, with respect to any Defaulting Lender at any
time, the excess, if any, at such time of (i) an amount equal to such Defaulting
Lender’s Percentage multiplied by the Aggregate Principal (calculated as if any
other Defaulting Lenders had funded all of their respective Loans) over (ii) the
aggregate principal amount of all Loans made by such Defaulting Lender.
“Defaulting Lender Group” means any Conduit Group that includes a Defaulting
Lender.
“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Eligible
Receivables at such time.
“Delinquent Receivable” means a Receivable, (i) as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original invoice date for
such payment and (ii) which is not a Defaulted Receivable.
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).
“Dilution Horizon Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by (ii)
the aggregate Outstanding Balance of all Eligible Receivables as of such Cut-Off
Date.




--------------------------------------------------------------------------------




“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions (other than cash discounts), which
included returns, adjustments, rebates, discounts or retropricing during the
Calculation Period ending on such Cut-Off Date, by (ii) the aggregate
Outstanding Balance of Receivables created during the Calculation Period ending
on such Cut-Off Date.
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:
(a)    the sum of (i) 2.00 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times
(b)    the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest Dilution Ratio over the past 12
Calculation Periods and (b) the Adjusted Dilution Ratio, and (ii) a fraction,
the numerator of which is equal to the amount calculated in (i)(a) of this
definition and the denominator of which is equal to the amount calculated in
(i)(b) of this definition.
“Dollars” and the sign “$” means lawful currency of the United States of
America.


“Effective Date” has the meaning provided in the Receivables Sale Agreement.
“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and (ii)
P-1 by Moody’s.
“Eligible Government Receivable” means an Eligible Receivable that is a
Government Receivable.
“Eligible Receivable” means, at any time, a Receivable:
(a)    the Obligor of which (i) is not an Affiliate of any of the parties
hereto, (ii) is not an individual, (iii) is not a government or a governmental
subdivision or agency if the addition of such Receivable shall cause the
Government Receivable Excess to be greater than zero, (iv) is not insolvent or
has not entered into any insolvency proceedings, (v) is a resident of an
Approved Obligor Jurisdiction and (vi) is not a Quebec Receivable,
(b)    (i) which by its terms is due and payable not greater than 30 days from
the original invoice date thereof and (ii) which is not a Delinquent Receivable,
(c)    which is not owing from an Obligor (together with any affiliated
Obligors) as to which more than 50% of the aggregate Outstanding Balance of all
Receivables owing from such Obligor (together with any affiliated Obligors) are
Delinquent Receivables,




--------------------------------------------------------------------------------




(d)    which is an “account” under the PPSA or within the meaning of Article 9
of the UCC of all applicable jurisdictions,
(e)    which is denominated and payable only in an Approved Currency,
(f)    which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,
(g)    which arises under a Contract which (A) (i) does not require the Obligor
under such Contract to consent to the transfer, sale, pledge or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract or (ii) for which consent to the transfer, sale, pledge or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Contract has been obtained from the Obligor under such
Contract and (B) does not contain a confidentiality provision that purports to
restrict the ability of any Lender to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract,
(i)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
(j)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(k)    which satisfies all applicable requirements of the Credit and Collection
Policy,
(l)    which was generated in the ordinary course of the applicable Originator’s
business,
(m)    which (i) arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part) and (ii) does not constitute sales tax,
finance charges, service charges or similar charges (other than GST or VAT) (it
being understood that only the portion of such Receivable so constituted shall
not be eligible),
(n)    which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such




--------------------------------------------------------------------------------




Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract),
(o)    as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor,
(p)    as to which each of the representations and warranties contained in
Sections 5.1(i), (j), (r), (s), (t) and (u) is true and correct,
(q)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, and Borrower has good and
marketable title thereto free and clear of any Adverse Claim, and
(r)    which is not originated on a “billed but not shipped,” “bill and hold,”
“guaranteed sale,” “sale and return,” “sale on approval,” “progress billed,”
“consignment” or similar basis;
provided, that, so long as the long term unsecured senior debt ratings assigned
to Smithfield by S&P and Moody’s are at least “B+” and “B1”, respectively, a
Receivable that relates to In-Transit Collateral shall be deemed to satisfy any
clause of this definition of “Eligible Receivable” to the extent that such
clause is reasonably expected to be satisfied at the time such In-Transit
Collateral is delivered to the related Obligor.
“Equity Interests” has the meaning provided in the Receivables Sale Agreement.
“ERISA” has the meaning provided in the Receivables Sale Agreement.
“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreement.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Tax Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Tax Code or Section 303 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Tax Code with respect to any Plan, or the failure by
any Loan Party or any of its ERISA Affiliates to make any required contribution
to a Multiemployer Plan; (e) the incurrence by any Loan Party or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, including but not limited to the imposition of any lien
in favor of the PBGC or any Plan; (f) a determination that any Plan is, or is
expected to be, in "at risk" status (within the meaning of Section 430 of the
Tax Code or Title IV of ERISA); (g) the receipt by any Loan Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any




--------------------------------------------------------------------------------




notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (h) the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (i) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), Reorganization, or in endangered or critical status (within the meaning
of Section 432 of the Tax Code or Section 305 or Title IV of ERISA).
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.
“Event of Default” has the meaning specified in Article IX.
“Excluded Originator” has the meaning provided in the Receivables Sale
Agreement.
“Excluded Receivable” has the meaning provided in the Receivables Sale
Agreement.
“Excluded Taxes” has the meaning provided in Section 10.1(c).
“Executive Officer” has the meaning provided in the Receivables Sale Agreement.
“Facility Account” means Borrower’s account no. 4427176102.




--------------------------------------------------------------------------------




“Facility Termination Date” means the earliest to occur of (i) the Scheduled
Termination Date and (ii) the Commitment Termination Date.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letter” means that certain Fee Letter dated as of June 9, 2011 among
Performance Guarantor, the Borrower and the Agents, as it may be amended or
modified and in effect from time to time.
“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.
“Finance Charges” has the meaning provided in the Receivables Sale Agreement.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Receivable” means any Eligible Receivable, the Obligor of which is
organized under the laws of, or has its chief executive office in, any
jurisdiction other than the United States (or any political subdivision
thereof).
“Foreign Receivable Excess” means, as of any date of determination, the amount,
if any, by which the aggregate Outstanding Balance of all Foreign Receivables
exceeds the then applicable Foreign Receivable Limit; provided however, that in
no event shall the aggregate Outstanding Balance of all Foreign Receivables owed
by Obligors located in any one jurisdiction (other than the United States)
exceed 3.0% of the aggregate Outstanding Balance of all Eligible Receivables.
“Foreign Receivable Limit” means, as of any date of determination (a) prior to
an Insurance Policy Ratings Trigger Event, an amount equal to the lesser of (i)
15.0% of the aggregate Outstanding Balance of all Eligible Receivables and (ii)
the sum of (x) 5.0% of the aggregate Outstanding Balance of all Eligible
Receivables and (y) the maximum amount (in Dollars) of coverage available under
the Credit Insurance Policy; or (b) after an Insurance Policy Ratings Trigger
Event, an amount equal to 5.0% the aggregate Outstanding Balance of all Eligible
Receivables.




--------------------------------------------------------------------------------




“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.
“Funding Source” means (i) each Committed Lender and (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.
“FX Reserve Amount” means, as of any date of determination, an amount equal to
the product of (x) the applicable FX Reserve Percentage as of such date and (y)
the aggregate Outstanding Balance of all Foreign Receivables denominated in an
Approved Currency (other than Dollars) as of such date.
“FX Reserve Percentage” means [10.0]%; provided that the FX Reserve Percentage
may, upon at least one Business Day’s written notice (together with an
explanation therefor) by the Administrative Agent to the Borrower and the
Servicer, be increased by the Administrative Agent at any time and in its
discretion in accordance with its then current credit guidelines; provided,
further, that the FX Reserve Percentage may, upon at least one Business Day’s
written notice (together with an explanation therefor) by the Administrative
Agent to the Borrower and the Servicer, be decreased by the Administrative Agent
at any time with the consent or at the request of the Required Committed
Lenders.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Government Receivable” means any Receivable, the Obligor of which is a
government or governmental subdivision or agency of the United States (or any
political subdivision thereof).
“Government Receivable Excess” means (i) prior to a Ratings Trigger Event, the
amount, if any, by which the aggregate Outstanding Balance of all Government
Receivables exceeds 2.5% of the Outstanding Balance of all Eligible Receivables
or (ii) after a Ratings Trigger Event, the amount, if any, by which the
aggregate Outstanding Balance of all Government Receivables exceeds 0.0% of the
Outstanding Balance of all Eligible Receivables.
“GST” means all goods and services tax payable under Part IX of the Excise Tax
Act (Canada) and harmonized sales tax in any participating province payable
under the Excise Tax Act (Canada), as such statutes may be amended, supplemented
or replaced from time to time.




--------------------------------------------------------------------------------




“Honor Date” has the meaning specified in Section 1.7(c).
“In-Transit Collateral” means, as of any date of determination, any inventory of
an Originator that (i) is in the process of being transported by such Originator
to an Obligor pursuant to a Contract that is then expected to be delivered
within five (5) or fewer calendar days, (ii) is covered by insurance in
accordance with the applicable Originator’s normal business practices, and (iii)
upon its receipt and acceptance by such Obligor, will give rise to an amount
payable by such Obligor to such Originator under such Contract.
“In-Transit Receivable” means any Eligible Receivable relating to In-Transit
Collateral. For the avoidance of doubt, an In-Transit Receivable shall no longer
be deemed to be an Eligible Receivable on the date that any related inventory
that at one time satisfied the definition of “In-Transit Collateral” fails to
satisfy the definition of “In-Transit Collateral” except solely as a result of
the delivery and acceptance of such inventory by the related Obligor.


“In-Transit Receivable Excess” means, as of any date of determination, the
amount, if any, by which the aggregate Outstanding Balance of all In-Transit
Receivables exceeds 20.0% of the Outstanding Balance of all Eligible
Receivables.


“Indemnified Amounts” has the meaning specified in Section 10.1.


“Indemnified Party” has the meaning specified in Section 10.1.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Independent Director” means a director of Borrower who (A) is not at the time
of initial appointment or at any time during the continuation of his or her
appointment as an Independent Director and has not been at any time during the
five (5) years preceding such appointment: (i) an equity holder, director (other
than an Independent Director), officer, employee, member, manager, attorney or
partner of Borrower or any of its Affiliates; (ii) a customer, supplier or other
Person who derives more than 1% of its purchases or revenues from its activities
with Borrower or any of its Affiliates; (iii) a Person or other entity
controlling or under common control with any such equity holder, partner,
member, customer, supplier or other Person; (iv) a member of the immediate
family of any such equity holder, director, officer, employee, member, manager,
partner, customer, supplier or other person; or (v) a trustee in bankruptcy for
Borrower or any of its Affiliates and (B) has, (i) prior experience as an
Independent Director for a corporation or limited liability company whose
charter documents required the unanimous consent of all “independent directors”
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience and who is
provided by CT Corporation, Corporation Service Company, Global Securitization
Services, LLC, National Registered Agents, Inc., Wilmington Trust Company, Lord
Securities Corporation or, if none of those companies is




--------------------------------------------------------------------------------




then providing professional “independent directors”, another nationally
recognized company reasonably approved by the Administrative Agent. As used
herein, the term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a person or entity, whether through ownership of voting securities, by contract
or otherwise.


“Initial Contributed Assets” has the meaning provided in the Receivables Sale
Agreement.    


“Initial Purchased Assets” has the meaning provided in the Receivables Sale
Agreement.
“Insurance Policy Ratings Trigger Event” means, (a) the long term unsecured
senior debt of Euler Hermes North America Insurance Company or its ultimate
parent company (or any other insurance company that issues a Credit Insurance
Policy) ceases to be rated at least A and A2 by S&P or Moody’s, respectively, or
(b) the Credit Insurance Policy ceases to be in full force and effect.


“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement, dated as of June 9, 2011, among Rabobank, as administrative agent for
the ABL Secured Parties (as defined therein), Rabobank, as Administrative Agent,
the Borrower and each of the Loan Parties (as defined therein) party hereto, as
the same has been modified pursuant to that certain letter agreement dated
August 31, 2012 and that certain First Amendment to Amended and Restated
Intercreditor Agreement dated as of the date hereof.


“Interest” means for each respective Interest Period relating to Loans of the
Committed Lenders, an amount equal to the product of the applicable Interest
Rate for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized (a) in the case of an Interest Period
for the LIBOR Rate, on a 360-day basis and (b) in the case of an Interest Period
for the Alternate Base Rate or the Adjusted Federal Funds Rate, on a 365-day (or
366-day, when appropriate) basis.


“Interest Period” means, with respect to any Loan held by a Committed Lender:
(a)    if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and Borrower, commencing on a Business Day
selected by Borrower or such Co-Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period; provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or
(b)    if Interest for such Loan is calculated on the basis of the Alternate
Base Rate or the Adjusted Federal Funds Rate, a period commencing on a Business
Day selected by




--------------------------------------------------------------------------------




Borrower and agreed to by the applicable Co-Agent; provided that no such period
shall exceed one month.
If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Commitment Termination Date and
would otherwise end on a date occurring after the Commitment Termination Date,
such Interest Period shall end on the Commitment Termination Date. The duration
of each Interest Period which commences after the Commitment Termination Date
shall be of such duration as selected by the applicable Co-Agent.
“Interest Rate” means, with respect to each Loan of the Committed Lenders, the
LIBO Rate, the Adjusted Federal Funds Rate, the Alternate Base Rate or the
Default Rate, as applicable.
“Interest and Servicing Reserve” means, for any Calculation Period, the product
of (I) two (2) times (II) the sum (expressed as a percentage) of (i) the product
of (a) a fraction the numerator of which is the average Specified Days Sales
Outstanding for the most recent three (3) Calculation Periods and the
denominator of which is 360 and (b) the Alternate Base Rate as of the
immediately preceding Cut-Off Date plus the Applicable Percentage as of such
Cut-Off Date and (ii) the product of (a) the Servicing Fee Rate times (b) a
fraction the numerator of which is the average Specified Days Sales Outstanding
for the most recent three (3) Calculation Periods and the denominator of which
is 360.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Fee Letter” means that certain Fee Letter dated as of June 9, 2011 among
Letter of Credit Issuer and the Borrower, as it may be amended or modified and
in effect from time to time.
“L/C Funding” means a drawing under any Letter of Credit to the extent such
drawing has not been reimbursed by the Borrower or refinanced through an
Advance.
“L/C Participation Funding” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Funding pursuant to Section 1.7(c)(iii)
hereof; provided, that any payment by a Lender under Section 1.7(g) to Cash
Collateralize any Letter of Credit shall be deemed to be a L/C Participation
Funding.




--------------------------------------------------------------------------------




“Lender” means each Conduit, each Committed Lender and the Letter of Credit
Issuer.
“Lender Supplement” means, with respect to any Lender, the information set forth
in Schedule C to this Agreement in respect of such Lender, as it may be amended
or otherwise modified from time to time by such Lender or the Lenders named
therein.
“Letter of Credit” means a standby letter of credit issued in Dollars by the
Letter of Credit Issuer pursuant to Section 1.7 either as originally issued or
as the same may, from time to time, be amended or otherwise modified or
extended.
“Letter of Credit Application” means an application and agreement for standby
letter of credit by and between the Borrower and the Letter of Credit Issuer in
a form acceptable to the Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended; provided, however, to the extent that the terms
of such Letter of Credit Application are inconsistent with the terms of this
Agreement, the terms of this Agreement shall control.
“Letter of Credit Expiration Date” means the day that is the earlier of (i) the
thirty (30) days prior to the Scheduled Termination Date then in effect (or, if
such day is not a Business Day, the next preceding Business Day) or (ii) the
Commitment Termination Date.
“Letter of Credit Fees” has the meaning specified in Section 1.8.
“Letter of Credit Issuer” means Rabobank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“Letter of Credit Liability” means, at any time, the aggregate undrawn face
amount of all outstanding Letters of Credit at such time plus the amount of L/C
Fundings then outstanding at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be deemed to mean the maximum face amount in Dollars of such Letter
of Credit after giving effect to all increases thereof contemplated by such
Letter of Credit, whether or not such maximum face amount is in effect at such
time.


“LIBO Rate” means, for any Interest Period, the rate per annum determined on the
basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>“ effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period; provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded




--------------------------------------------------------------------------------




upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two major banks in New York, New York, selected by the Administrative
Agent, at approximately 10:00 a.m.(New York City time), two Business Days prior
to the first day of such Interest Period, for deposits in U.S. dollars offered
by leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period. The LIBO Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.
“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.
“Liquidity Agreement” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Committed Lenders of such Conduit Group.
“Liquidity Commitment” means, as to each Committed Lender in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).
“Liquidity Funding” means (a) a purchase made by any Committed Lender pursuant
to its Liquidity Commitment of all or any portion of, or any undivided interest
in, an applicable Conduit’s Loans, or (b) any Loan made by a Committed Lender in
lieu of such Conduit pursuant to Section 1.1.
“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan, and Adjusted Federal Funds Rate
Loan or a LIBO Rate Loan, selected in accordance with the terms of this
Agreement.
“Loan Parties” has the meaning provided in the preamble to this Agreement.
“Lock-Box” has the meaning provided in the Receivables Sale Agreement.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.
“Market Spread” means, on any date of determination, the positive difference
between the Federal Funds Rate on such date of determination, and the 1-month
LIBO Rate effective as of 11:00 A.M., London time, on such date of determination
(and not as in effect two Business Days prior thereto).




--------------------------------------------------------------------------------




“Material Adverse Effect” means (i) any material adverse effect on the business,
assets, operations, property or condition, financial or otherwise of the
Performance Guarantor and its Restricted Subsidiaries, taken as a whole, (ii)
any material adverse effect on the abilities of the Loan Parties, taken as a
whole, to perform their obligations under the Transaction Documents to which
they are a party, (iii) any material adverse effect on the legality, validity or
enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on the Administrative Agent’s interest (on behalf of
itself and the Secured Parties) in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, (v) any material adverse effect on the collectability of the
Receivables generally or of any material portion of the Receivables and (vi)
material adverse effect on the rights of or benefits available to the
Administrative Agent, the Letter of Credit Issuer, Co-Agents or the Lenders.
“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.
“Monthly Reporting Date” means, with respect to any fiscal month of Borrower
ending after the Commencement Date, the eighteenth (18th) Business Day following
the end of such fiscal month.
“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.
“Multiemployer Plan” means a multiemployer benefit plan as defined in Section
4001(a)(3) of ERISA.
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by the sum of (i) the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii)
the Foreign Receivable Excess, (iii) the PASA Reserve Amount, (iv) the Volume
Rebate Accrual Amount, (v) the In-Transit Receivable Excess and (vi) the FX
Reserve Amount.
“Non-Extension Notice Date” has the meaning specified in Section 1.7(b)(ii).
“Non-Material Subsidiary” has the meaning provided in the Parent Credit
Agreement.
“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
L/C Fee Letter, Broken Funding Costs and Indemnified Amounts.
“Obligor” has the meaning provided in the Receivables Sale Agreement.




--------------------------------------------------------------------------------




“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit set forth below for Obligors who
have short term unsecured debt ratings currently assigned to them by S&P and
Moody’s (or in the absence thereof, the long term unsecured senior debt ratings
set forth below):


Short Term Rating
(S&P/Moody’s)
Long Term Rating
(S&P/Moody’s)
Maximum
Allowable % of Eligible Receivables
A-1/P-1 or higher
AA- to A+/ Aa3 to A1 or higher
13.00%
A-2/P-2
A to BBB / A2 to Baa2
6.50%
A-3 or lower / P-3 or lower
(Non-Investment Grade)
BBB- or lower / Baa3 or lower
(Non-Investment Grade)
3.00%



; provided, however, that (a) if any Obligor has a split short term rating by
S&P and Moody’s or a split long term rating by S&P and Moody’s, the applicable
short term rating or long term rating, as applicable, will be the lower of the
two, (b) if any Obligor is not rated by either S&P or Moody’s, the applicable
Obligor Concentration Limit shall be the one set forth in the last line of the
table above, and (c) subject to satisfaction of the Rating Agency Condition
and/or an increase in the percentage set forth in clause (a)(i) of the
definition of “Required Reserve”, upon Borrower’s request from time to time, the
Administrative Agent may agree to a higher percentage of Eligible Receivables
for a particular Obligor and its Affiliates (each such higher percentage, a
“Special Concentration Limit”), it being understood that any Special
Concentration Limit may be cancelled by the Administrative Agent upon not less
than five (5) Business Days’ written notice to the Loan Parties. Notwithstanding
anything to the contrary contained herein, but subject to clause (c) of the
immediately preceding proviso, a Special Concentration Limit of (i) 10.00% shall
apply with respect to Receivables owed by The Kroger Co., provided that The
Kroger Co. maintains a short term of rating A-2 or higher by S&P and P-2 or
higher by Moody’s and a long term rating of BBB or higher by S&P and Baa2 or
higher by Moody’s, as applicable, and (ii) 6.50% shall apply with respect to
Receivables owed by U.S. Foodservice Inc., provided that U.S. Foodservice Inc.
maintains a long term rating of B- or higher by S&P and B3 or higher by Moody’s
and the Performance Guarantor maintains a long term rating of B+ or higher by
S&P and B1 or higher by Moody’s.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Originator” has the meaning provided in the Receivables Sale Agreement, and
such term excludes, for the purposes of this Agreement, any Excluded Originator.
“Outstanding Balance” has the meaning provided in the Receivables Sale
Agreement.




--------------------------------------------------------------------------------




“Parent Credit Agreement” means that certain Credit Agreement, dated as of June
9, 2011, by and among Smithfield, Rabobank and the guarantors and lenders party
thereto from time to time, as the same may be amended from time to time in
accordance with the terms thereof.
“Participant” has the meaning provided in Section 12.2.
“PASA” means the Packers and Stockyards Act of 1921, as amended.
“PASA Reserve Amount” means (a) prior to a Ratings Trigger Event, (i) 0.50 times
(ii) the amount of all outstanding trade payables of Smithfield and its
Subsidiaries, which are entitled to the benefits of the trust created under the
Packers and Stockyards Act of 1921, as amended; or (b) after a Ratings Trigger
Event, the amount of all outstanding trade payables of Smithfield and its
Subsidiaries, which are entitled to the benefits of the trust created under the
Packers and Stockyards Act of 1921, as amended.
“Payment Account” means, with respect to each Co-Agent, the account designated
by such Co-Agent for receipt of payments hereunder and identified on the Lender
Supplement.
“PBGC” has the meaning provided in the Receivables Sale Agreement.
“Percentage” means for (i) each Conduit Group, the ratio (expressed as a
percentage) of the aggregate Commitments of the Committed Lenders in such
Conduit Group to the Aggregate Commitment and (ii) each Unaffiliated Committed
Lender, the ratio (expressed as a percentage) of its Commitment to the Aggregate
Commitment.
“Performance Guarantor” means Smithfield.
“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking, dated as of the date hereof, by Performance Guarantor in favor of
Borrower, substantially in the form of Exhibit VII, as the same may be amended,
restated or otherwise modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Pooled Commercial Paper” means, for each of the Pool Funded Conduits, the
Commercial Paper of such Pool Funded Conduit subject to any particular pooling
arrangement by such Conduit, but excluding Related Commercial Paper issued by
any Pool




--------------------------------------------------------------------------------




Funded Conduit for a tenor and in an amount specifically requested by any Person
with any agreement effected by such Pool Funded Conduit.
“Pool Funded Conduits” means, at any time, the Conduits that have notified the
Loan Parties that they will be pool-funding their Loans.
“PPSA” means, in respect of each province and territory of Canada (other than
the Province of Quebec), the Personal Property Security Act as from time to time
in effect in such province or territory.
“Prime Rate” means for each Lender, the rate of interest per annum publicly
announced from time to time by its Co-Agent as its prime commercial lending rate
or base rate in effect at its principal office for loans in the United States of
America, with each change in the Prime Rate being effective on the date such
change is publicly announced as effective (it being understood and agreed that
the Prime Rate is a reference rate used by such Co-Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged on any extension of credit by any Agent or Lender to any debtor).
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Tax Code.
“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Committed Lender in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Committed Lenders in such Conduit Group.
“Proposed Reduction Date” has the meaning provided in Section 1.3.
“Purchasing Lender” has the meaning provided in Section 12.1(b).
“Quebec Receivable” means any Receivable originated by the Canadian Originator
in respect of which: (a) the relevant Obligor is located in the Province of
Quebec; or (b) payments under the relevant contract are required to be paid or
are paid to a location or an account located in the Province of Quebec.
“Rabobank” has the meaning provided in the preamble to this Agreement.
“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P or Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial Paper or, if applicable, the conditions required for
post-closing review as described in a letter or letters from S&P or Moody’s or
such other rating agency.




--------------------------------------------------------------------------------




“Ratings Trigger Event” means, as of any date of determination, the lowering
with regard to the Performance Guarantor of (i) S&P’s Corporate Credit Rating to
below B-, or (ii) Moody’s Long Term Corporate Family Rating to below B3.
“Receivable” has the meaning provided in the Receivables Sale Agreement, and
such term excludes, for the purposes of this Agreement, any Excluded Receivable.
“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of the date hereof, among Smithfield, SFFC, the
Originators and the Borrower, as the same may be amended, restated or otherwise
modified from time to time.
“Records” has the meaning provided in the Receivables Sale Agreement.
“Reduction Notice” has the meaning provided in Section 1.3.
“Register” has the meaning provided in Section 12.3.
“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, regulations (including
Regulation D) or accounting principles or the adoption or making after such date
of any interpretations, directives or requests of or under any United States
(federal, state or municipal) or foreign laws, regulations (whether or not
having the force of law) or accounting principles by any court, governmental or
monetary authority, or accounting board or authority (whether or not part of
government) charged with the establishment, interpretation or administration
thereof. For the avoidance of doubt, any change in accounting standards or the
issuance of any other pronouncement, release or interpretation (or revisions to
the foregoing) that causes or requires the consolidation of all or a portion of
the assets and liabilities of a Conduit or Borrower with the assets and
liabilities of any Agent, any Committed Lender or any other Affected Entity
shall constitute a Regulatory Change.
“Related Commercial Paper” means, for any period with respect to either Conduit,
any Commercial Paper of such Conduit issued or deemed issued for purposes of
financing or maintaining any Loan by such Conduit (including any discount,
yield, or interest thereon) outstanding on any day during such period.
“Related Security” means, with respect to any Receivable: (i) all of Borrower’s
interest in the Related Security (under and as defined in the Receivables Sale
Agreement), (ii) all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, (iii) all of
Borrower’s right, title and interest in, to and under the Performance
Undertaking, and (iv) all proceeds of any of the foregoing.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any "reportable event," as defined in Section 4043 of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day




--------------------------------------------------------------------------------




notice period referred to in Section 4043(c) of ERISA has been waived, with
respect to a Plan (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Tax Code).
    
“Request for Letter of Credit” means any request substantially in the form of
Exhibit VIII, containing the information specified therein, executed and
delivered by the Borrower.


“Required Committed Lenders” means Committed Lenders holding in the aggregate
more than fifty percent (50%) of the Aggregate Commitment
“Required Data” means ongoing information regarding the Collateral required to
be provided by the Borrower or the Servicer to the Administrative Agent at the
request of the Administrative Agent, including in connection with any Lender’s
regulatory capital requirements.
“Required Notice Period” means two (2) Business Days.
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the sum of (i) the greater of (x) the Required Reserve Factor Floor and (y)
the sum of the Loss Reserve and the Dilution Reserve and (ii) the Interest and
Servicing Reserve times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.
“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 13% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).
“Restricted Subsidiary” has the meaning provided in the Receivables Sale
Agreement.




--------------------------------------------------------------------------------




“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business and any successor thereto.
“Scheduled Termination Date” means June 9, 2014.
“Secured Parties” means the Indemnified Parties.
“Servicer” means at any time the Person domiciled in the United States (which
may be the Administrative Agent) then authorized pursuant to Article VIII to
service, administer and collect Receivables.
“Servicing Fee” means, for each day in a Calculation Period:
(a)    an amount equal to (i) the Servicing Fee Rate (or, at any time while
Smithfield or one of its Affiliates is the Servicer, such lesser percentage as
may be agreed between Borrower and the Servicer on an arms’ length basis based
on then prevailing market terms for similar services), times (ii) the
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or
(b)    on and after the Servicer’s reasonable request made at any time when
Smithfield or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding (i) 110%
of such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by (ii)
the number of days in the current Calculation Period.
“Servicing Fee Rate” means 1.0% per annum.
“Settlement Date” means (A) with respect to all Loans, the second (2nd) Business
Day after each Monthly Reporting Date, and (B) in addition, with respect to
Loans of the Committed Lenders, the last day of the relevant Interest Period.
“Settlement Period” means the immediately preceding Calculation Period (or
portion thereof).
“SFFC” means SFFC, Inc., a Delaware corporation.
“Smithfield” has the meaning provided in the preamble to this Agreement.
“Specified Days Sales Outstanding” means, as of any day, an amount equal to the
sum of (I) the product of (x) 91, times (y) the amount obtained by dividing (i)
the aggregate Outstanding Balance of Receivables as of the most recent Cut-Off
Date, by (ii) the aggregate amount of Receivables created during the three (3)
Calculation Periods including and immediately preceding such Cut-Off Date, times
(z) 0.85, and (II) the product of (x) 120, times (y) the amount obtained by
dividing (i) the aggregate Outstanding Balance of Receivables as of the most
recent Cut-Off Date, by (ii) the aggregate amount of Receivables




--------------------------------------------------------------------------------




created during the three(3) Calculation Periods including and immediately
preceding such Cut-Off Date, times (z) 0.15.
“Subordinated Lender” has the meaning provided in the Receivables Sale
Agreement.
“Subordinated Loan” has the meaning provided in the Receivables Sale Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” has the meaning provided in the Receivables Sale Agreement.
“Terminating Tranche” has the meaning provided in Section 4.3(b).
“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, any Letter of Credit, the Fee Letter, the L/C Fee
Letter, the Intercreditor Agreement, each Subordinated Note (as defined in the
Receivables Sale Agreement) and all other instruments, documents and agreements
executed and delivered in connection herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unaffiliated Committed Lender” means each Committed Lender that is not related
to a Conduit Group.
“Unmatured Event of Default” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Event of Default.
“Unreimbursed Amount” has the meaning specified in Section 1.7(c).
“Unrestricted Subsidiary” has the meaning provided in the Receivables Sale
Agreement.




--------------------------------------------------------------------------------




“Volume Rebate” means, with respect to any Receivable, a rebate or refund as
described in Section 1.4(a)(iii).
“Volume Rebate Accrual Amount” means, on any date of determination, the
aggregate amount of all Volume Rebates that have accrued as of or on such date
of determination.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yen” and the sign “¥” means the lawful currency of Japan.
“Yield” means, the amounts described in Section 2.1.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
 






--------------------------------------------------------------------------------




EXHIBIT II-A


FORM OF BORROWING NOTICE


---


SMITHFIELD RECEIVABLES FUNDING LLC


BORROWING NOTICE
dated ______________, 20__
for Borrowing on ________________, 20__


[Applicable Co-Agent]


Attention: [________________]


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit and Security Agreement
dated as of January 31, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Smithfield Receivables Funding
LLC (“Borrower”), Smithfield Foods, Inc., as initial Servicer, the Lenders and
Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Letter of Credit Issuer. Capitalized terms defined in
the Credit Agreement are used herein with the same meanings.
1.    The [Servicer, on behalf of] Borrower hereby certifies, represents and
warrants to the Agents and the Lenders that on and as of the Borrowing Date (as
hereinafter defined):
(a)    all applicable conditions precedent set forth in Article VI of the Credit
Agreement have been satisfied;
(b)    each of its representations and warranties contained in Section 5.1 of
the Credit Agreement will be true and correct, in all material respects, as if
made on and as of the Borrowing Date;
(c)    no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Event of Default or Unmatured Event of
Default;
(d)    the Facility Termination Date has not occurred; and
(e)    after giving effect to the Loans comprising the Advance requested below,
the Aggregate Principal will not exceed the Borrowing Limit.

 

--------------------------------------------------------------------------------




2.    The [Servicer, on behalf of] Borrower hereby requests that the Lenders
make an Advance on ___________, 20__ (the “Borrowing Date”) as follows:
(a)    Aggregate Amount of Advance: $_____________
(i)
[Conduit Group]’s Percentage of Advance: $[___________________]

(ii)
[Unaffiliated Committed Lender]’s Percentage of Advance: $[___________________]

(b)    To the extent any portion of an Advance is funded by Committed Lenders,
[Servicer on behalf of] Borrower requests that the applicable Committed
Lender(s) make [an Alternate Base Rate Loan] [an Adjusted Federal Funds Rate
Loan] [that converts into] a LIBO Rate Loan with an Interest Period of _____
months on the third Business Day after the Borrowing Date).
3. Please disburse the proceeds of the Loans as follows:
(i)
[Conduit Group]: [Apply $________ to payment of principal and interest of
existing Loans due on the Borrowing Date]. [Apply $______ to payment of fees due
on the Borrowing Date]. [Wire transfer $________ to account no. ________ at
___________ Bank, in [city, state], ABA No. __________, Reference: ________].

(ii)
[Unaffiliated Committed Lender]: [Apply $________ to payment of principal and
interest of existing Loans due on the Borrowing Date]. [Apply $______ to payment
of fees due on the Borrowing Date]. [Wire transfer $________ to account no.
________ at ___________ Bank, in [city, state], ABA No. __________, Reference:
________].


Exhibit II-A-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Borrowing Notice to be executed and delivered as of this ____ day of
___________, _____.
[SMITHFIELD FOODS, INC., as Servicer, on behalf of:] [SMITHFIELD RECEIVABLES
FUNDING LLC], as Borrower






By:                        
Name:
Title:
 



Exhibit II-A-3



--------------------------------------------------------------------------------




EXHIBIT II-B


FORM OF REDUCTION NOTICE


---


SMITHFIELD RECEIVABLES FUNDING LLC


REDUCTION NOTICE
dated ______________, 20__
for reduction to occur on ________________, 20__


[Applicable Co-Agent]
Attention: [________________]
Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit and Security Agreement
dated as of January 31, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Smithfield Receivables Funding
LLC (“Borrower”), Smithfield Foods, Inc., as initial Servicer, the Lenders and
Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Letter of Credit Issuer. Capitalized terms defined in
the Credit Agreement are used herein with the same meanings.
You are hereby irrevocably notified that Borrower wishes to make an Aggregate
Reduction in the amount of $_____________ on ___________, 20__ (the “Proposed
Reduction Date”).
[______________]’s Percentage of such Aggregate Reduction will be
$[_______________.]
The undersigned agrees and acknowledges that any payments to the Agents or the
Lenders must be made by 12:00 p.m. (New York City time).
IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Reduction Notice to be executed and delivered as of the date set forth above.
[SMITHFIELD FOODS, INC., as Servicer, on behalf of:] [SMITHFIELD RECEIVABLES
FUNDING LLC], as Borrower




By:                        
Name:
Title:



 

--------------------------------------------------------------------------------




EXHIBIT III-A


PLACES OF BUSINESS OF THE LOAN PARTIES AND PERFORMANCE GUARANTOR; LOCATIONS OF
RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)


SMITHFIELD RECEIVABLES FUNDING LLC
Place of Business: Delaware
Locations of Records: 3411 Silverside Rd, 103 Baynard Bldg, Wilmington, DE 19810
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:




SMITHFIELD FOODS, INC.
Place of Business: Virginia
Locations of Records: 200 Commerce Street, Smithfield, Virginia 23430
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None.
Organizational Identification Number:



















































 

--------------------------------------------------------------------------------




EXHIBIT IV
FORM OF COMPLIANCE CERTIFICATE


To:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit and Security Agreement dated as of January 31, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Smithfield Receivables Funding LLC (“Borrower”), Smithfield Foods, Inc.
(the “Servicer”), the Lenders and Co-Agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent and Letter of Credit Issuer.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected _________________ of Borrower.
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Performance Guarantor and its Subsidiaries during the
accounting period covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Unmatured Event of Default, as each such term is defined under the
Credit Agreement, during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate[, except as
set forth in paragraph 4 below].
[4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event: ____________________]

 

--------------------------------------------------------------------------------




The foregoing certifications are made and delivered as of ______________, 20__.




By:                    
Name:
Title:





Exhibit IV-2



--------------------------------------------------------------------------------




EXHIBIT V
FORM OF ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).


PRELIMINARY STATEMENTS


A.    This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Amended and Restated Credit and Security
Agreement dated as of January 31, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Smithfield Receivables
Funding LLC, as Borrower, Smithfield Foods, Inc., as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Letter of Credit Issuer, and that applicable Liquidity
Agreement. Capitalized terms used and not otherwise defined herein are used with
the meanings set forth or incorporated by reference in the Credit Agreement.
B.    Assignor is a Committed Lender party to the Credit Agreement [and the
Liquidity Agreement dated as of ________ by and among _____________ (the
“Liquidity Agreement”)], and Assignee wishes to become a Committed Lender
thereunder; and
C.    Assignor is selling and assigning to Assignee an undivided ____________%
(the “Transferred Percentage”) interest in all of Assignor’s rights and
obligations under the Transaction Documents [and the Liquidity Agreement],
including, without limitation, Assignor’s Commitment[, Assignor’s Liquidity
Commitment] and (if applicable) Assignor’s Loans as set forth herein.
AGREEMENT


The parties hereto hereby agree as follows:
1.    The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the applicable
Co-Agent to the Conduit in the Assignor’s Conduit Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Committed Lender party to
the Credit Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

 

--------------------------------------------------------------------------------




2.    If Assignor has no outstanding principal under the Credit Agreement [or
its Liquidity Agreement], on the Effective Date, Assignor shall be deemed to
have hereby transferred and assigned to Assignee, without recourse,
representation or warranty (except as provided in paragraph 6 below), and the
Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s Commitment [and
Liquidity Commitment] and all rights and obligations associated therewith under
the terms of the Credit Agreement [and its Liquidity Agreement], including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under the Credit Agreement [and its Liquidity Agreement].
3.    If Assignor has any outstanding principal under the Credit Agreement [and
its Liquidity Agreement], at or before 12:00 noon, local time of Assignor, on
the Effective Date Assignee shall pay to Assignor, in immediately available
funds, an amount equal to the sum of (i) the Transferred Percentage of the
outstanding principal of Assignor’s Loans [and, without duplication, Assignor’s
Percentage Interests (as defined in the Liquidity Agreement)] (such amount,
being hereinafter referred to as the “Assignee’s Principal”); (ii) all accrued
but unpaid (whether or not then due) Interest attributable to Assignee’s
Principal; and (iii) accruing but unpaid fees and other costs and expenses
payable in respect of Assignee’s Principal for the period commencing upon each
date such unpaid amounts commence accruing, to and including the Effective Date
(the “Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment, Liquidity Commitment, Loans (if
applicable) [and Percentage Interests (if applicable)] and all related rights
and obligations under the Transaction Documents [and its Liquidity Agreement],
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under the Credit Agreement [and its Liquidity Agreement].
4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Credit Agreement [or its Liquidity Agreement].
5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agents and the Committed
Lenders as follows: (a) other than the representation and warranty that it has
not created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with any of the Transaction Documents [or its
Liquidity Agreement] or the execution, legality, validity, enforceability,

Exhibit V-2



--------------------------------------------------------------------------------




genuineness, sufficiency or value of Assignee, the Credit Agreement[, its
Liquidity Agreement] or any other instrument or document furnished pursuant
thereto or the perfection, priority, condition, value or sufficiency of any
Collateral; (b) Assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower, any Obligor,
any Affiliate of Borrower or the performance or observance by Borrower, any
Obligor, any Affiliate of Borrower of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of each of the Transaction Documents [and the Liquidity Agreement], and
other documents and information as it has requested and deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the
Agents, Conduits, Borrower or any other Committed Lender or Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Transaction Documents [and the Liquidity Agreement]; (e) Assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Transaction Documents [and the
Liquidity Agreement] as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (f)
Assignee agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of [its Liquidity Agreement,] the Credit
Agreement and the other Transaction Documents, are required to be performed by
it as a Committed Lender or, when applicable, as a Lender.
7.    Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Credit Agreement, including, without limitation, Sections 14.5 and 14.6
thereof.
8.    Schedule I hereto sets forth the revised Commitment and Liquidity
Commitment of Assignor and the Commitment and Liquidity Commitment of Assignee,
as well as administrative information with respect to Assignee.
9.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10.    Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduit in the Assignor’s Conduit Group, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Exhibit V-3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
[ASSIGNOR]




By: _________________________
Title:






[ASSIGNEE]




By: __________________________
Title:
 



Exhibit V-4



--------------------------------------------------------------------------------




SCHEDULE I TO ASSIGNMENT AGREEMENT


LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS


Date: _____________, ______


Transferred Percentage:    ____________%


 
A-1
A-2
B-1
B-2
C-1
C-2
Assignor
Commitment (prior to giving effect to the Assignment Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding principal (if any)
Ratable Share of Outstanding principal
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
 
 
 
 
 
 
 







 
A-1
A-2
B-1
B-2
C-1
C-2
Assignee
Commitment (prior to giving effect to the Assignment Agreement)
Commitment (after giving effect to the Assignment Agreement)
Outstanding principal (if any)
Ratable Share of Outstanding principal
Liquidity Commitment (prior to giving effect to the Assignment Agreement)
Liquidity Commitment (after giving effect to the Assignment Agreement)
 
 
 
 
 
 
 



Address for Notices
            
            
Attention:
Phone:
Fax:





 

--------------------------------------------------------------------------------




SCHEDULE II TO ASSIGNMENT AGREEMENT


EFFECTIVE NOTICE




TO:
            , Assignor
            
            





TO:
            , Assignor
            
            





The undersigned, as Administrative Agent under the Amended and Restated Credit
and Security Agreement dated as of January 31, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Smithfield
Receivables Funding LLC (“Borrower”), Smithfield Foods, Inc., as initial
Servicer, the Lenders and Co-Agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent and Letter of Credit Issuer, hereby
acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of ____________, 20__ between __________________, as
Assignor, and __________________, as Assignee. Terms defined in such Assignment
Agreement are used herein as therein defined.
1.    Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ______________, ____.
2.    Each of the undersigned hereby consents to the Assignment Agreement as
required by Section 12.1(b) of the Credit Agreement.
[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$____________ to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]
Very truly yours,


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent




By:                         
Title:                        

 

--------------------------------------------------------------------------------






[INSERT APPLICABLE CONDUIT’S NAME]




By:                         
Title:                        



Exhibit V-7



--------------------------------------------------------------------------------




EXHIBIT VI
FORM OF MONTHLY REPORT
See attached.
 



 

--------------------------------------------------------------------------------




EXHIBIT VII
FORM OF PERFORMANCE UNDERTAKING
THIS AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”), dated as
of January 31, 2013, is executed by Smithfield Foods, Inc., a Virginia
corporation (the “Performance Guarantor”), in favor of Smithfield Receivables
Funding LLC, a Delaware limited liability company (the “Recipient”).
RECITALS


1.    Farmland Foods, Inc. a Delaware corporation, Smithfield of Canada, Ltd., a
company incorporated under the laws of Canada, The Smithfield Packing Company,
Incorporated, a Delaware corporation, Smithfield Global Products, Inc., a
Delaware corporation, John Morrell & Co., a Delaware corporation, Patrick
Cudahy, LLC, a Delaware limited liability company, Premium Pet Health, LLC, a
Delaware limited liability company, and Armour-Eckrich Meats LLC, a Delaware
limited liability company (collectively, unless excluded as an Excluded
Originator pursuant to the Sale Agreement, the “Originators”), the Performance
Guarantor and the Recipient have entered into an Amended and Restated
Receivables Sale Agreement, dated as of January 31, 2013 (as amended, restated
or otherwise modified from time to time, the “Sale Agreement”), pursuant to
which the Originators, subject to the terms and conditions contained therein,
are transferring all of their respective right, title and interest in certain of
their accounts receivable to Performance Guarantor, which Performance Guarantor
is then contributing to SFFC and SFFC to Recipient, and each of the Originators
is selling all of their respective right, title and interest in and to their
remaining accounts receivable and other Receivables to Recipient.
2.    Performance Guarantor owns, directly or indirectly, one hundred percent
(100%) of the capital stock or limited liability company interests, as
applicable, of each of the Originators, SFFC, and Recipient, and each of the
Originators, SFFC and Performance Guarantor is expected to receive substantial
direct and indirect benefits from their sale or contribution of receivables to
Recipient, as applicable, pursuant to the Sale Agreement (which benefits are
hereby acknowledged).
3.    As an inducement for Recipient to acquire each Originator’s accounts
receivable and other Receivables pursuant to the Sale Agreement, Performance
Guarantor has agreed to guaranty the due and punctual performance by Originators
of their obligations under the Sale Agreement, subject to the terms and
conditions of this Undertaking.
4.    Performance Guarantor wishes to guaranty the due and punctual performance
by Originators of the obligations described in clause 3 above as provided
herein.

 

--------------------------------------------------------------------------------




AGREEMENT


NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined) and the rules of
interpretation set forth in the Sale Agreement shall apply as if set forth
herein. In addition:
“Agreements” means the Sale Agreement and the Credit and Security Agreement,
collectively.
“Credit and Security Agreement” means that certain Amended and Restated Credit
and Security Agreement, dated as of January 31, 2013 by and among Recipient, as
Borrower, Performance Guarantor, as Servicer, the Lenders and Co-Agents from
time to time party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, as Administrative Agent and Letter
of Credit Issuer, as amended, restated or otherwise modified from time to time
in accordance with the terms thereof.
“Guaranteed Obligations” means, collectively, all covenants, agreements, terms,
conditions and indemnities to be performed and observed by any Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by any Originator pursuant to the Sale Agreement, including the due
and punctual payment of all sums which are or may become due and owing by any
Originator under the Sale Agreement, whether for fees, expenses (including
reasonable counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason; provided that, the “Guaranteed Obligations”
shall expressly exclude any of the foregoing obligations to the extent that the
failure by the relevant Originator to perform or pay such obligations results
from any Receivable not being collected from or paid by, or otherwise being
uncollectible from, the relevant Obligor on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
Obligor or the intentional non-payment of amounts due by the related Obligor in
breach of its obligations in respect of such Receivable.
Section 2.    Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator of its respective Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations of each Originator under
the Agreements and each other document executed and delivered by any Originator
pursuant to the Agreements and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Originator to
Recipient, the Agents or the Lenders from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Agents or any Lender in favor of any Originator or any other
Person or other means of obtaining payment. Should any Originator default in the
payment or performance of any of its Guaranteed Obligations, Recipient may cause
the immediate performance by

Exhibit VII-2



--------------------------------------------------------------------------------




Performance Guarantor of such Guaranteed Obligations and cause any such payment
Guaranteed Obligations to become forthwith due and payable to Recipient, without
demand or notice of any nature (other than as expressly provided herein), all of
which are hereby expressly waived by Performance Guarantor. Notwithstanding the
foregoing, this Undertaking is a guarantee of payment and not of collection.
Section 3.    Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient, forthwith upon demand in funds immediately available to
Recipient, all reasonable costs and expenses (including court costs and
reasonable legal expenses) incurred or expended by Recipient in connection with
enforcing this Undertaking, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a 360
day year) equal to the Default Rate.
Section 4.    Waivers by Performance Guarantor. Performance Guarantor waives
notice of acceptance of this Undertaking, notice of any action taken or omitted
by Recipient in reliance on this Undertaking, and any requirement that Recipient
be diligent or prompt in making demands under this Undertaking, giving notice of
any Termination Event, Event of Default, other default or omission by any
Originator or asserting any other rights of Recipient under this Undertaking.
Performance Guarantor warrants that it has adequate means to obtain from each
Originator, on a continuing basis, information concerning the financial
condition of such Originator, and that it is not relying on Recipient to provide
such information, now or in the future. Performance Guarantor also irrevocably
waives all defenses (i) that at any time may be available in respect of the
Obligations by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect or (ii) that arise under the
law of suretyship, including impairment of collateral. Recipient shall be at
liberty, without giving notice to or obtaining the assent of Performance
Guarantor and without relieving Performance Guarantor of any liability under
this Undertaking, to deal with each Originator and with each other party who now
is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as Recipient in its sole discretion deems
fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including the provisions of Section 7
hereof, shall not be impaired or affected by any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Event of Default, or default with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any

Exhibit VII-3



--------------------------------------------------------------------------------




agreement relating thereto or with respect to the Guaranteed Obligations or any
part thereof; (f) the application of payments received from any source to the
payment of any payment obligations of any Originator or any part thereof or
amounts which are not covered by this Undertaking even though Recipient might
lawfully have elected to apply such payments to any part or all of the payment
obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (i) of this Section 4.
Section 5.    Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of any Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from any Originator for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Originator or for any other reason with respect to any Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.
Section 6.    Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:
(a)    Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction

Exhibit VII-4



--------------------------------------------------------------------------------




in which its business is conducted except where the failure to so qualify or so
hold would not reasonably be expected to have a Material Adverse Effect.
(b)    Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor, enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
(c)    No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance by Performance
Guarantor of its obligations hereunder, do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, except, in any case, where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
(d)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder.
Section 7.    Subrogation; Subordination. Notwithstanding anything to the
contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agents or any Lender against
any Originator, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agents and the Lenders
against any Originator and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the United States Bankruptcy Code) which
Performance Guarantor might now have or hereafter acquire against any Originator
that arise from the existence or performance of Performance Guarantor’s
obligations hereunder, (c) will not claim any setoff,

Exhibit VII-5



--------------------------------------------------------------------------------




recoupment or counterclaim against any Originator in respect of any liability of
Performance Guarantor to such Originator and (d) waives any benefit of and any
right to participate in any collateral security which may be held by Recipient,
the Agents or the Lenders. The payment of any amounts due with respect to any
indebtedness of any Originator now or hereafter owed to Performance Guarantor is
hereby subordinated to the prior payment in full of all of the Guaranteed
Obligations. Performance Guarantor agrees that, after the occurrence of any
default in the payment or performance of any of the Guaranteed Obligations,
Performance Guarantor will not demand, sue for or otherwise attempt to collect
any such indebtedness of any Originator to Performance Guarantor until all of
the Guaranteed Obligations shall have been paid and performed in full; provided
that so long as no such default has occurred and is continuing, any Originator
shall be entitled to make payments and Performance Guarantor shall be entitled
to receive payments in respect of any such subordinated indebtedness. If,
notwithstanding the foregoing sentence, Performance Guarantor shall collect,
enforce or receive any amounts in respect of such indebtedness while any default
in the payment or performance of any of the Guaranteed Obligations is
continuing, such amounts shall be collected, enforced and received by
Performance Guarantor as trustee for Recipient and be paid over to Recipient on
account of the Guaranteed Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.
Section 8.    Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated; provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient is in
possession of this Undertaking. No invalidity, irregularity or unenforceability
by reason of the Bankruptcy Code or any insolvency or other similar law, or any
law or order of any government or agency thereof purporting to reduce, amend or
otherwise affect the Guaranteed Obligations shall impair, affect, be a defense
to or claim against the obligations of Performance Guarantor under this
Undertaking.
Section 9.    Effect of Bankruptcy. This Performance Undertaking shall survive
the insolvency of any Originator and the commencement of any case or proceeding
by or against any Originator under the Bankruptcy Code or other federal, state
or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the Bankruptcy Code with respect to any Originator or other
federal, state or other applicable bankruptcy, insolvency or reorganization
statutes to which any Originator is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.

Exhibit VII-6



--------------------------------------------------------------------------------




Section 10.    Setoff. Regardless of the other means of obtaining payment of any
of the Guaranteed Obligations, Recipient is hereby authorized at any time and
from time to time, without notice to Performance Guarantor (any such notice
being expressly waived by Performance Guarantor) and to the fullest extent
permitted by law, to set off and apply any deposits and other sums against the
obligations of Performance Guarantor under this Undertaking, whether or not
Recipient shall have made any demand under this Undertaking and although such
Obligations may be contingent or unmatured.
Section 11.    Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
Tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding (including any deductions or withholding
applicable to additional amounts payable under this Section 11), Recipient
receives a net sum equal to the sum which it would have received had no
deduction or withholding been made.
Section 12.    Further Assurances. Performance Guarantor agrees that it will
from time to time, at the request of Recipient, provide information relating to
the business and affairs of Performance Guarantor as Recipient may reasonably
request. Performance Guarantor also agrees to do all such things and execute all
such documents as Recipient may reasonably consider necessary or desirable to
give full effect to this Undertaking and to perfect and preserve the rights and
powers of Recipient hereunder.
Section 13.    Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
each Agent. Without limiting the generality of the foregoing sentence, Recipient
may assign, pledge or otherwise transfer this Undertaking in connection with any
assignment by it of any Agreement or its rights or obligations thereunder
expressly permitted under the Agreements to any other entity or other person,
and such other entity or other person shall thereupon become vested, to the
extent set forth in the agreement evidencing such assignment, transfer or
participation, with all the rights in respect thereof granted to the Recipient
herein.
Section 14.    Amendments and Waivers. No amendment or waiver of any provision
of this Undertaking nor consent to any departure by Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
Recipient, the Agents and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
Section 15.    Notices. All notices and other communications provided for
hereunder shall be made in writing and shall be addressed as follows: if to
Performance

Exhibit VII-7



--------------------------------------------------------------------------------




Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.
Section 16.    GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.
Section 17.    CONSENT TO JURISDICTION. EACH PARTY TO THIS UNDERTAKING HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING OR ANY DOCUMENT
EXECUTED BY SUCH PERSON PURSUANT TO THIS UNDERTAKING, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS UNDERTAKING
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS UNDERTAKING SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 18.    Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Debt of Recipient, it will not institute against,
or join any other Person in instituting against, Recipient any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
Section 19.    Miscellaneous. This Undertaking constitutes the entire agreement
of Performance Guarantor with respect to the matters set forth herein. The
rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or

Exhibit VII-8



--------------------------------------------------------------------------------




collateral security for any of the Guaranteed Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Performance Guarantor hereunder would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
Performance Guarantor’s liability under this Undertaking, then, notwithstanding
any other provision of this Undertaking to the contrary, the amount of such
liability shall, without any further action by Performance Guarantor or
Recipient, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding. Any provisions
of this Undertaking which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Unless otherwise specified, references herein to “Section” shall mean a
reference to sections of this Undertaking.
IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.
SMITHFIELD FOODS, INC.




By:                         
Name:                         
Title:                         


Address for Notices:


Address:
Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070
 


Exhibit VII-9



--------------------------------------------------------------------------------




EXHIBIT VIII
FORM OF REQUEST FOR LETTER OF CREDIT


TO:     [RABOBANK]


Pursuant to Section 1.7, of the Amended and Restated Credit and Security
Agreement, dated as of January 31, 2013 (as amended or otherwise modified from
time to time, the “Agreement”) among Smithfield Receivables Funding LLC, a
Delaware limited liability company (the “Borrower”), Smithfield Foods, Inc., a
Virginia corporation, as initial servicer (the “Servicer”), the Lenders and
Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and as
letter of credit issuer (in such capacity, the “Letter of Credit Issuer”), the
Borrower hereby requests a Letter of Credit to be issued on the following terms:


(a) Business Day on which the Letter of Credit is to be issued:


(b) Amount (in Dollars):


(c) Expiry Date:


(d) Name and address of beneficiary:


Attached hereto are the following:


(i) a copy of the proposed Letter of Credit;


(ii) a Letter of Credit Application; and


(iii) a true and correct calculation of the Borrowing Limit.


With respect to the foregoing requested L/C Credit Extension, the Borrower
hereby certifies as follows:


(A) immediately after giving effect to the requested L/C Credit Extension, the
Aggregate Principal shall not exceed the Borrowing Limit; and


(B) as of the date hereof and the date of the L/C Credit Extension, (1) no
Unmatured Event of Default or Event of Default shall have occurred and be
continuing and (2) all of the representations and warranties made by each of the
Borrower and the Servicer set forth in each Transaction Document to which it is
a party are true and correct in all material respects on and as of the date
hereof and the date of the L/C Credit Extension; and


(C) the conditions to the L/C Credit Extension set forth in Section 1.7(a)(ii)
will be satisfied at the time of the L/C Credit Extension.

Exhibit VIII-1
 

--------------------------------------------------------------------------------










Capitalized terms used but not herein defined shall have the meanings given such
terms
in the Agreement.


Dated: __________________, 201_


Smithfield Receivables Funding LLC


By:
Title:









Exhibit VII-2



--------------------------------------------------------------------------------




SCHEDULE A


COMMITMENTS OF COMMITTED LENDERS


COMMITTED LENDER
COMMITMENT
 
 
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch
$275,000,000
 
 






Exhibit VIII-1
 

--------------------------------------------------------------------------------




SCHEDULE B


DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO EFFECTIVENESS OF THIS AGREEMENT


[Closing Document Checklist to be Inserted]

Schedule B-1
 

--------------------------------------------------------------------------------




SCHEDULE C
LENDER SUPPLEMENT
Lender Group:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
Co-Agent
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
Address for Notices:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
c/o Securitization - Transaction Management
Rabobank International 
245 Park Avenue 
New York, NY 10167
Phone: (212) 808-6806
Fax: (914) 304-9324


Conduit(s):
Nieuw Amsterdam Receivables Corporation


Address for Notices and Investing Office:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
c/o Securitization - Transaction Management
Rabobank International 
245 Park Avenue 
New York, NY 10167
Phone: (212) 808-6806
Fax: (914) 304-9324


With a copy to:


Nieuw Amsterdam Receivables Corp.
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attention: Bill Pierce
Phone: (631) 930-7226
Fax: (212) 302-8767
Email: nieuwam@gssnyc.com
 
 
Committed Lender:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
 
 
Percentage:


100
%
 
 


Schedule C-1
 

--------------------------------------------------------------------------------




Address for Notices and Investing Office:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch
c/o Securitization - Transaction Management
Rabobank International 
245 Park Avenue 
New York, NY 10167
Phone: (212) 808-6806
Fax: (914) 304-9324


 
 
Address for correspondence to the Letter of Credit Issuer:
c/o Rambo Support Services Inc.
10 Exchange Place 16th Floor
Jersey City, NY 07302
Attn: Bibi Mohammed


 
 
Payment Account Wire Information:
Nieuw Amsterdam Receivables Corporation


Fed ABA
Fed Bank
Account No.
Attention:
REF:


Structuring Fee Wiring Instructions:
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch


Fed ABA
Swift Code:
Fed Bank
Account No.
FAO:
Attention:
REF:
 
 


Schedule C-2



--------------------------------------------------------------------------------




Letter of Credit Issuer Payment Instructions:
Fed ABA
Fed Bank
Account No.
Account Name
For Further Credit to:
Attention:
REF:












Schedule C-3

